Exhibit 10.33

Certain portions of this Exhibit have been redacted pursuant to Item 601(b)(10)
of Regulation S-K and, where applicable, have been marked with “[***]” to
indicate where redactions have been made. The marked information has been
redacted because it is both (i) not material and (ii) would likely cause
competitive harm to the Company if publicly disclosed.

Dear

UniCredit S.p.A.

Area Commerciale Milano Gae Aulenti

Lombardy Region

Via G.B. Pirelli 32

20124 Milan

To the kind attention of: Francesco Galuppo

Milan, 27 July 2017

Dear Sirs:

Re: Loan Agreement - Acceptance

we have received your proposal for a loan agreement, the contents of which we
reproduce in full, signifying our full and unconditional acceptance of its terms
and conditions.

*** *** ***

“Dear

Ubiquity S.r.l.

Via Teodosio 65

20131 Milan

To the kind attention of: Dario Leopoldo Calogero

Milan, 27 July 2017

Dear Sirs:

Re: Loan Agreement - Proposal

following our recent conversations, we hereby propose to enter into a loan
agreement under the terms and conditions set out below.

*** *** ***

 

1



--------------------------------------------------------------------------------

LOAN AGREEMENT

BETWEEN

 

(1)

Ubiquity S.r.l., a company incorporated under Italian law, with registered
office at Via Teodosio 65, Milan, fully paid-up share capital of 77,727.27
Euros, tax code and registration number with the Milan Register of Companies
No. 12716960153 (hereinafter, the “Borrower”);

and

 

(2)

UniCredit S.p.A., with registered office in Rome, Via Alessandro Specchi 16, and
head office in Milan, Piazza Gae Aulenti 3 - Torre A, share capital euros
20,846,893,436.94, VAT number, tax code, VAT number and registration number with
the Rome Companies’ Register 00348170101, a member of the Interbank Deposit
Protection Fund and the National Guarantee Fund, registered with the Register of
Banks and Parent Bank of the UniCredit Banking Group, registered with the
Register of Banking Groups at No. 2008.1 (hereinafter “UniCredit” or, as the
case may be, the “Initial Lender”).

ARTICLE I - ANNEXES AND DEFINITIONS

 

1.1

Definitions: In addition to the terms defined elsewhere in this Agreement, the
definitions of which are however repeated in this Article 1.1(Definitions) of
this Agreement for the sake of completeness, the terms listed below have the
meaning set forth below for each of them:

“Subordination Agreement” means a debt subordination clause or agreement in
favour of the Lenders, to be entered into among (i) any of the Borrower’s
Shareholders who makes a Shareholder Loan in favour of the Borrower, (ii) the
Lender and (iii) the Borrower itself, with clauses to the reasonable
satisfaction of the Lender.

“Acquisition” means the acquisition by the Borrower of the Shareholding.

“Permitted Acquisitions” means, provided they are made under market terms and
conditions:

 

  (i)

the Acquisition;

 

  (ii)

acquisitions of assets instrumental to the conduct of ordinary business (other
than equity investments into companies, businesses, business branches and
Property); and

 

  (iii)

acquisitions of majority shareholdings in joint stock companies, in businesses
or business branches, provided that the following conditions are met:

 

  (a)

the company or business, or business being acquired carries out its activities
in the same sector in which the Group operates, or in a sector substantially
similar to, or in any case complementary to that in which it operates;

 

  (b)

no Acceleration Event, Potential Acceleration Event or Significant Prejudicial
Event is in existence or occurs as a result of the completion of the
Acquisition;

 

  (c)

they are made for a consideration exclusively in money, agreed at market prices
for amounts (considering any tax, cost or expense, as well as any deferred
payment, earn-out, indemnity, commission, Financial Indebtedness shouldered for
the acquisition, or which, subsequent to the acquisition, remains in the asset
acquired or is taken over) not exceeding Euros 500,000.00, in total or
individually, for each financial year and, in any case, Euros 3,000,000.00 for
the entire duration of the Loan; where the consideration exceeds, in total or
individually, the amounts indicated above, the Borrower shall request the prior
consent of the Lender, which shall not be unreasonably denied;

 

  (d)

at least 5 (five) Business Days before the Borrower undertakes in a binding
manner to carry out the proposed acquisition or investment, the Borrower’s Chief
Executive Officer:

 

2



--------------------------------------------------------------------------------

  a.

certifies in writing to the Lender that, by consolidating on a pro forma basis
in the relevant consolidated financial statements of the Group the financial
statements of the company, business or business branch being acquired (in turn
consolidated with the relevant subsidiaries, if applicable) for the Reference
Period in progress at the time such certification is to be delivered with that
of the Group, compliance with the Financial Parameters referred to in Article
12.1 (Financial Obligations) until the Reference Date immediately following the
date on which the consideration for the acquisition is expected to be paid;

 

  b.

provides the Lender with calculations that, in the reasonable opinion of the
Lender, demonstrate with sufficient precision the basis for calculating the
certification referred to in paragraph a.

“Affiliate” means, with reference to a subject, any Entity that (i) directly
and/or indirectly, is controlled by such subject (each of them “Controlled
Entity”); and/or (ii) controls, directly and/or indirectly, such subject (each
of them “Controlling Entity”); and/or (iii) any Entity which, in turn, directly
and/or indirectly, is controlled by the Controlling Entity and/or controls,
directly and/or indirectly, the Controlled Entity and/or; (iv) any person which
has a shareholding or co-interest in any of the Entities indicated above and/or
which is invested into by any of these Entities.

“Equity contribution” means the payment of money made by the relevant
shareholders to an entity in the form of a capital increase, with or without a
share premium, an advance on a future capital increase, a non-repayable payment,
a similar contribution of equity, a capital contribution.

“Statement of Compliance” means a declaration substantially in the form set out
in Annex A (Statement of Compliance) to this Agreement, to be delivered pursuant
to Article 11.3 (Statement of Compliance).

“Permitted Assignment Actions” means assignment actions, carried out under
normal market conditions:

 

  (i)

concerning assets of a Group company transferred as part of its ordinary
commercial activity (excluding in any case shareholdings, financial instruments,
companies or business units);

 

  (ii)

concerning operational assets (excluding in any case shareholdings, financial
instruments, companies or business units) which have become obsolete or
superfluous and which are replaced within the next 6 (six) months by assets
which are functionally similar and of no lower technological level;

 

  (iii)

arising from the Eligible Constraints;

 

  (iv)

carried out with the prior written consent of the Lender;

 

  (v)

having as their object an asset of the Group whose market value individually
considered, or accumulated with that of all the assets subject to assignment
actions carried out during the same financial year in which such asset is
subject to assignment, is not higher than Euros 1,000,000.00 (one million/00)
per financial year.

“Authorisation” means the authorisation by the Department of Telecommunication,
Ministry of Information Technology, of the Government of the Republic of India
to acquire the Shareholding, under the terms of the Acquisition Agreement.

“Qualified Bank” means:

 

  (i)

a bank which is resident in Italy for income tax purposes and which does not act
for the purposes of this Agreement through a permanent establishment located
outside Italy; or

 

  (ii)

a subsidiary, operating branch or payment office located in Italy of a bank not
resident in Italy for income tax purposes, in respect of which the interest
payments made by the Borrower qualify as business income within the meaning of
Article 152(2) of the TUIR [Italian Consolidated Law on Income Tax], or

 

3



--------------------------------------------------------------------------------

  (iii)

a person in respect of whom the withholding tax exemption referred to in Article
26(5-bis) of Presidential Decree No. 600 of 29 September 1976 is applicable with
regard to payments received in relation to the Loan, or

 

  (iv)

a bank or other person which is a resident for tax purposes in a State or
territory which has entered into a prevention of double taxation treaty with
Italy, under which any payment received in respect of the Loan is subject to a
withholding tax of zero and which is entitled to benefit from such treaty.

“Original Financial Statements” means (i) the financial statements of the
Borrower for the financial year ending 31 December 2015, certified by the
independent auditors; (ii) the interim financial statements of the Borrower for
the six months ending on 30 June 2016; and (iii) the financial statements for
the financial year ending 31 March 2016.

“Business Plan” means (i) the business plan of the Borrower drawn up at a
consolidated level, considering the Borrower and the companies of the Group and
(ii) the Target business plan , delivered to the Lender prior to the Date of
Signature.

“Change of Control” means the occurrence of one or more of the following events:

 

  (a)

the Shareholders of the Borrower cease to have jointly the full, uncontested,
exclusive and direct ownership of shares representing at least 60.5% of the
share capital of the Borrower and of the relevant voting rights in the
shareholders’ meetings of the Borrower; and/or

 

  (b)

until 30 (thirty) Business Days from the Date of the Authorisation, the Borrower
ceases to be the full, uncontested, exclusive and direct owner of shares
representing at least 49% of the share capital of Target and the connected
voting rights at the shareholders meetings of Target and, after 30 (thirty)
Business Days from the Date of the Authorisation, the Borrower ceases to have
full, uncontested, exclusive and direct ownership of shares representing at
least 51% of the share capital of Target and the connected voting rights in the
shareholders meetings of Target.

“Arrangement and Underwriting Fee”, “Non-Use Fees”, and “Fees” have the meaning
assigned to them by Article 16.1 (Loan Fees).

“Current Account” means current account [***] opened by the Borrower at
UniCredit S.p.A., Milan Loreto branch, Piazzale Loreto 7/9, 20131 Milan.

“Seller Current Account” means the following current accounts opened by the
Sellers at HSBC, branch at 7 Mahatma Gandhi Road, Bangalore 560001, India:

 

  (i)

[***];

 

  (ii)

[***];

 

  (iii)

[***];

 

  (iv)

[***];

 

  (v)

[***].

“Hedging Agreements” means any hedging agreements entered into pursuant to and
in accordance with the provisions of Article 13.1.12 (Hedging Agreements - Right
to match).

“Agreement” means this loan agreement, its preamble and any annexes thereto, as
may be amended and/or supplemented.

 

4



--------------------------------------------------------------------------------

“Acquisition Agreement” means the acquisition agreement signed between the
Sellers, the Borrower and Target on 15 October 2016, as amended on 6 July 2017,
governing the Acquisition and its terms and conditions.

“Total Consideration” means jointly, pursuant to this Agreement, the Initial
Consideration and the Second Shareholding Consideration.

“Initial Consideration” means the amount of [***] paid by the Borrower to the
Sellers in relation to the First Shareholding, which may be paid alternatively
as follows:

 

  (i)

entirely on the Date of First Closing in relation to the First Shareholding; or

 

  (ii)

if, on the Date of First Closing, no Authorisation has been obtained by the
Borrower, in two instalments, as follows

 

  (a)

the first one, equal to [***] on the Date of First Closing in connection with
the First Initial Shareholding (the “Initial Consideration First Instalment”);
and

 

  (b)

the second one, equal to [***], within 30 (thirty) Working Days from the Date of
Authorisation in relation to the First Additional Shareholding (the “Initial
Consideration First Instalment”).

“Second Shareholding Consideration” means the amount determined pursuant to the
Acquisition Agreement, equal to approximately [***], subject to the adjustments
provided for under the terms and conditions of the Acquisition Agreement, to be
paid on the Date of Second Closing by the Borrower to the Sellers in relation to
the Second Shareholding.

“Reimbursement Costs” means the costs incurred by the Lender as a result of the
repayment (in part or in full) of an Advance on a date which does not coincide
with a Expiry Date. Such Reimbursement Costs are hereby contractually determined
by the parties in an amount equal to any difference between (i) the amount of
additional interest, net of the Margin and increased by the cost of funding,
borne by the Lender, in addition to that relating to the EURIBOR for the period,
which, pursuant to this Agreement, should have been paid by the Borrower on the
amount repaid if it had been repaid on the immediately following Final Expiry
Date and (ii) the amount of interest which the Lender could have received, in
the period from the 1st (first) Business Day from the time of repayment until
the next following Final Expiry Date, the amount repaid in advance being
deposited with a major bank in Milan.

“CRR” means Regulation (EU) No. 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms.

“CRD IV” means Directive 2013/36/EU of the European Parliament and of the
Council of 26 June 2013 relating to the taking up and pursuit of the business of
credit institutions and the prudential supervision of credit institutions and
investment firms.

“Authorisation Date” means the date on which the Borrower obtains the
Authorisation.

“Date of Signature” means the date of entering into this Agreement.

“Interest Payment Date” means the last Business Day of each Interest Period.

“First Closing Date” means the date on which the Borrower will complete the
Acquisition of the First Shareholding or the First Initial Shareholding, in
accordance with the provisions of the Acquisition Agreement.

“Reference date” means 31 December of each calendar year.

“Repayment Date of the Capital” means each date falling at the end of a quarter
ending on 31 January, 30 April, 31 July and 31 October of each year in which a
portion of the Amount of Credit Line A and/or Credit Line B is to be repaid by
the Borrower pursuant to Article VI (Repayment of the Loan).

 

5



--------------------------------------------------------------------------------

“Voluntary Repayment Date” has the meaning given to that term in Article
7.1.1(ii) of this Agreement.

“Final Expiry Date” means:

 

  (A)

for Credit Line A, 31 July 2022;

 

  (B)

for Credit Line B, the first between (i) 31 July 2023 and (ii) the date falling
due 5 years after the Date of Use of Credit Line B.

“Second Closing Date” means the date on which the Borrower will complete the
Acquisition of the Second Shareholding, in accordance with the provisions of the
Acquisition Agreement.

“Date of Use” means the date indicated by the Borrower in the relevant Request
for Use for the provision of an Amount under the Loan.

“Verification Date” means the earliest between (i) the date on which the
Borrower delivers to the Lender, pursuant to Article 11.2 (Financial Statements)
of this Agreement, the Borrower’s consolidated annual financial statements and
the related Statement of Compliance, and (ii) the 120th day following the end of
the financial year to which such financial statements relate.

“Significant Hedging Derivatives” means (i) each of the currency risk hedging
contracts for payments in rupees entered into by the Borrower with UniCredit,
and (ii) the Hedging Agreements entered into by the Borrower with UniCredit.

“Intellectual Property Rights” means any right to exclusivity, domain name,
trademark, patent, copyright, licence, design or model or any similar right.

“Distribution” means any distribution of dividends or reserves, or payments of
any kind (including following redemption, repurchase of shares or quotas, return
of capital contributions or payments of any kind, reduction of capital or
repayment of shareholders’ loans or payment of interest, payments in respect of
financial instruments and/or other payments and/or remuneration) by a company to
its shareholders (or to the trust through which any of them holds an interest)
and/or to its Affiliates and/or Related Parties.

“Financial Documentation” or “Financial Documents” means (i) this Agreement;
(ii) the Hedging Strategy Letter, (iii) the Hedging Agreements, if the latter
are entered into with the Lender; (iv) each Subordination Agreement; (v) any
document that is attached, connected, related or linked to the agreements or
documents laid down above; (vi) any document which may be signed by one or more
companies of the Group or by the Shareholders and/or the Lender and identified
in writing by the relevant parties as a “Financial Document”.

“Transaction Documents” means collectively (i) the Acquisition Agreement
delivered to the Lender on, or prior to, the Date of Signature, (ii) the
agreement relating to the potential investment by the Sellers in the share
capital of the Borrower, together with all related attachments, and (iii) the
documents relating to and/or otherwise connected to the Transaction.

“Due Diligence Reports” means the following reports relating to Target and its
assets and holdings, together with the relevant release letters in favour of the
Lender:

 

  (a)

financial due diligence drawn up by KPMG Advisory S.p.A.;

 

  (b)

tax due diligence drawn up by KPMG Advisory S.p.A.;

 

  (c)

human resources due diligence drawn up by KPMG Advisory S.p.A.; and

 

  (d)

legal due diligence drawn up by Khaitan & Co.

 

6



--------------------------------------------------------------------------------

“EBITDA” means, with reference to each Reference Period, the algebraic sum of
the following items of the income statement pursuant to Article 2425 of the
Italian Civil Code, resulting from the consolidated financial statements of the
Borrower (excluding Target):

 

  (+)

net operating margin (difference between value and cost of production (A-B));

 

  (+)

amortisation, depreciation and write-downs (item 10);

 

  (+)

lease payments (item (B)8);

 

  (+)

provisions for risks (item 12);

 

  (+)

other provisions (item 13).

“Entity” means any natural or legal person, association or other public or
private body.

“Equity Cure” has the meaning given to that expression in Article 12.3 (Equity
Cure).

“EURIBOR” means - in relation to any amount in euros to be paid to, or owed by,
the Borrower pursuant to the Financial Documentation and in relation to which,
for a given period of time, interest accrues - the percentage rate in proportion
to the year equal to the quotation offered and distributed at, or about, 11:00
(Brussels time) on the Trading Day on page EURIBOR01, base column 365, of “Il
Sole 24 ore” (or any circuit replacing it) showing the rate of the European
Banking Federation of the European Union (or any other entity replacing it for
that purpose) for the euro in respect of that period of time, using the 365/360
calculation method and rounded up to the nearest 0.05 % if necessary. If the
duration of an interest period does not coincide with the quoted duration
available on the Reuters circuit (the “Standard Duration”), the rate used to
determine the interest payable for that period will be the rate obtained by
linear interpolation between the quotations of the EURIBOR of the closest
Standard Duration by default and the closest Standard Duration by excess,
rounded to the nearest third decimal figure, if this does not coincide with the
third decimal figure.

“Acceleration Event” means any of the events listed in Articles 14.1 (Expiry
Events), 14.2 (Termination Events), and 14.3 (Withdrawal Events) of this
Agreement.

“Expiry Event” means any of the events referred to in Article 14.1.1 (Operation
of the acceleration clause) of this Agreement.

“Withdrawal Event” means any of the events referred to in Article 14.3.1
(Withdrawal) of this Agreement.

“Termination Event” means any of the events referred to in Article 14.2.1
(Termination) of this Agreement.

“Potential Acceleration Event” means any event or circumstance that could
potentially result in an Acceleration Event.

“Significant Prejudicial Event” means an event, fact or circumstance and/or a
series of events, facts or circumstances, the direct or indirect consequences of
which may (a) affect the regular performance of the financial markets and/or
(b) significantly affect the financial, assets, operational and/or economic
position of the Borrower and/or the Group (as a whole) and/or (c) impair the
Borrower’s ability to meet any of the payment obligations set out in the
Financial Documents and/or one or more of the commitments set out in the
Financial Documentation; and/or (d) affect the validity or enforceability of one
or more of the Transaction Documents and/or Financial Documents and/or Related
Constraints (or one or more of the relevant clauses of one or more of those
documents).

“Shareholders’ Loans” means the shareholder loans (including those outstanding
as of the Signing Date) made in any technical form, directly or indirectly by
any of the Shareholders in favour of the Borrower and/or other Target Group
companies which shall (i) be interest-free, (ii) be fully subordinated and
postponed to the repayment of any Amount due under this Agreement under a

 

7



--------------------------------------------------------------------------------

Subordination Agreement, and (iii) provide for the mandatory conversion into
shareholders’ equity in the event of an Acceleration Event or the situations
referred to in Articles 2446 and/or 2447 and/or 2482bis and/or 2482ter of the
Italian Civil Code, according to the terms and conditions approved by the
Lender.

“Credit” has the meaning given to that term in Article II(Credit).

“Lender” “means (i) the Initial Lender and (ii) any bank or other authorised
person who becomes the transferee of a portion of the Credit pursuant to Article
XVII(Assignment of rights and obligations).

“Funds Flow Statement” means the funds flow statement delivered by the Borrower
to the Lender - and in a form and substance satisfactory to the latter - on the
Date of Signature pursuant to Article 3.1(Conditions precedent to effectiveness)
and signed by a legal representative of the Borrower, which highlights
sufficient resources of the Borrower for (i) the payment of the Initial
Consideration for the Acquisition, as the case may be, of the First Shareholding
or of the First Initial Shareholding, or of the First Additional Shareholding,
as well as (ii) the payment of any other cost, expense, consideration, tax or
other amount relating to, or otherwise connected with, the Transaction
(including costs, expenses, fees, and legal and notarial fees and expenses,
Taxes, and fees payable in relation to the Financial Documentation); it being
understood that the Funds Flow Statement shall indicate the relevant Seller’s
Current Account as the current account into which the Initial Consideration to
Sellers is to be paid.

“Additional Bank Guarantees” means each bank guarantee that will be issued in
favour of the Sellers, in the interest of the Borrower, in execution of the
Acquisition Agreement, in order to guarantee the payment of the consideration
for the third and fourth portions of the Shareholding by the Borrower.

“Trading Day” means, in relation to each Interest Period, the day on which
trading is ordinarily recorded by leading banks in the European interbank market
for deposits in euro, meaning the second Business Day preceding the first day of
each Interest Period.

“Business Day” means any day (excluding Saturdays and Sundays) on which banks
operating in Milan are open for the exercise of their normal business activities
and provided that it is not a public holiday within the meaning of the Target
System.

“Group” means the Borrower and any other company controlled, directly or
indirectly, by the Borrower, excluding Target.

“Target Group” means the Borrower and any other company controlled, directly or
indirectly, by the Borrower, including, from the Date of First Closing, Target.

“Total Commitment” means the overall Commitment of Credit Line A and the
Commitment of Credit Line B, for a total maximum amount of Euros 8,200,000.00.

“Commitment of Credit Line A” means the total maximum amount of Euros 4,900,000,
to the extent that such amount has not been revoked, reduced, cancelled or
assigned by the Lender under this Agreement.

“Commitment of Credit Line B” means the total maximum amount of Euros 3,300,000,
to the extent that such amount has not been revoked, reduced, cancelled or
assigned by the Lender under this Agreement.

“Amount” means the Credit amount disbursed and not repaid.

“Amount of Credit Line A” means the amount disbursed and not repaid under Credit
Line A.

“Amount of Credit Line B” means the amount disbursed and not repaid under Credit
Line B.

 

8



--------------------------------------------------------------------------------

“Requested Amount” means the amount indicated by the Borrower in the relevant
Request for Use under Credit Line A and Credit Line B.

“Financial indebtedness” means any indebtedness relating to:

 

  (i)

loans and funding of any kind made in any technical form, and debit balances
with banks or other financial institutions;

 

  (ii)

recognition of debt in respect of financial debts;

 

  (iii)

bonds and debt securities issued in any form and/or similar instruments,
including but not limited to debentures, bonds, securities (including
participating securities) or documents of a similar nature;

 

  (iv)

obligations for the repayment of sums obtained by way of financing (including
assignments of credit, discount and factoring operations, discount advances and
bank receipts, in each of the above cases on the condition that such operations
take place on a recourse basis) regardless of the technical form in which these
obligations may have been assumed and regardless of the qualification of the
relationship established by the parties, including the obligation for the
payment of interest and fees relating to financial operations and the issue of
bonds and debt instruments;

 

  (v)

any unpaid third party debt, other than a trade payable, within 180 (one hundred
and eighty) calendar days of the date on which it becomes due;

 

  (vi)

the cost of acquiring any asset to the extent that it is payable after the
acquisition or possession of the asset by the liable party in the event that
payment is deferred by more than 180 (one hundred and eighty) calendar days and
where such deferred payment terms constitute a form of financing for the
acquisition and/or possession;

 

  (vii)

the market value, if negative, of any derivative transactions;

 

  (viii)

any other transaction (including any forward sale or purchase agreement) which
has the commercial effect of any such loan and/or financing;

 

  (ix)

guarantees and commitments of a financial nature entered or likely to be entered
into the memorandum accounts which will or may give rise to an outflow of money;

 

  (x)

any counter-guarantee or indemnity obligation in respect of any guarantee,
indemnity, bond, letter of credit or any other instrument issued by a bank or
financial institution or by an insurance company or other entity; or

 

  (xi)

any guarantee or indemnity obligation or similar undertaking in relation to any
of the items referred to in paragraphs (i) to (x) above, it being specified that
none of the items referred to in the preceding paragraphs may be taken into
account more than once in respect of the same debt position.

“Financial Indebtedness Transaction” means, jointly, (i) the Additional Bank
Guarantees and (ii) any further payment obligations in favour of the Sellers
assumed by the Borrower for the purposes of the Transaction, until such time as
they are duly fulfilled.

“Insurance Indemnities” means any sum or indemnity or other amount paid or
payable under any insurance contract and/or policy with the exception of
indemnities intended to compensate third parties.

“VAT” means the value added tax referred to in Presidential Decree No. 633 of
26 October 1972 and any other tax which may replace it in the future.

“Bankruptcy Law” means Royal Decree No. 267 of 16 March 1942 and subsequent
amendments and additions.

 

9



--------------------------------------------------------------------------------

“Hedging Strategy Letter” means the letter signed by the Borrower and Lender on
the Date of Signature relating to the hedging strategy in relation to the Loan.

“LIBOR” means - in relation to any amount in euros to be paid to, or owed by,
the borrower pursuant to the Financial Documentation and in relation to which,
for a given period of time, interest accrues - the percentage rate in proportion
to the year equal to the quotation offered and distributed at, or about, 11:00
(Brussels time) on the Trading Day on page LIBOR01 or LIBOR 02, on the Reuters
circuit (or such other entity as may replace it for that purpose) showing the
rate offered by the London interbank circuit operated by ICE Benchmark
Administration Limited (or such other entity as may replace it for that purpose)
for the euro in respect of that time period.

“Margin” means, with reference to the Loan, 310 basis points per annum.

“Equity” means the algebraic sum of the following items referred to in article
2424(Content of the balance sheet) of the Italian Civil Code, resulting from the
consolidated financial statements of the borrower (excluding Target), it being
understood that (a) the Transaction Financial Indebtedness and (b) any changes,
positive or negative, in the calculation of the fair value of Significant
Hedging Derivatives will not be included in the following calculation:

 

  (+)

share capital (Liabilities, item A - I);

 

  (+)

share premium reserve (Liabilities, item A - II);

 

  (+)

revaluation reserves (Liabilities, item A - III);

 

  (+)

legal reserve (Liabilities, item A - IV);

 

  (+)

statutory reserves (liabilities, item A - V);

 

  (+)

reserve for own shares in portfolio (Liabilities, item A - VI);

 

  (+)

other reserves, separately indicated (Liabilities, item A - VII);

 

  (+/-)

retained earnings (losses) (liabilities, item A - VIII);

 

  (+/-)

profit (loss) for the year (Liabilities, item A - IX);

 

  (-)

receivables from shareholders for payments still due (Assets, item A);

 

  (-)

own shares held as fixed assets (Assets, item B - III 4);

 

  (-)

own shares not held as fixed assets (Assets, item C - III 5);

 

  (-)

dividends declared;

 

  (+)

bonds (Liabilities, item D 1) if postponed and subordinated to the Loan;

 

  (+)

convertible bonds (Liabilities, item D 2) if postponed and subordinated to the
Loan;

 

  (+)

payables to shareholders for loans (Liabilities, item D 3) if postponed and
subordinated to the Loan.

“Transaction” means the Acquisition and any operation and/or act contemplated in
the Transaction Documents, as well as any preliminary act or connected to the
transactions indicated above.

“Financial Parameters” has the meaning assigned to it under Article
12.1(Financial Obligations) of this Agreement.

“Party” means a party to this Agreement and “Parties” means, collectively, the
parties to this Agreement.

“Shareholding” means the shareholding in Target transferred by the Sellers to
the Borrower in several steps, equal to 50,000 shares representing 100% of the
share capital of Target, expressly including the First Shareholding, the First
Initial Shareholding, the First Additional Shareholding and the Second
Shareholding.

 

10



--------------------------------------------------------------------------------

“Related Party” means, where referring to a specific person and in relation to
that person, each of the Entities included in the notion of related party
pursuant to Article 2, letter h) of Consob Regulation No. 11971 of 14 May 1999
as subsequently amended, regardless of whether such legislation applies in
relation to the person concerned.

“Period of Availability” means:

 

  (A)

with reference to Credit Line A, the period between the Date of Signature and
the date falling 6 (six) months after the Date of Signature;

 

  (B)

with reference to Credit Line B, the period between the Date of Signature and
31 July 2018.

“Interest Period” means each period determined in accordance with Article 5.1.2
of the Agreement.

“Reference Period” has the meaning set out in Article 12.2(Verification of
Financial Commitments), paragraph (a) below.

“Capital Redemption Plan” means the capital redemption plan set out in Annex 7
to this Agreement.

“Net Financial Position” or “NFP” means, on each Reference Date, at consolidated
Group level, the algebraic sum of the following items referred to in Article
2424(Income Statement Content) of the Italian Civil Code, resulting from the
consolidated financial statements of the Borrower (excluding Target), it being
understood that (a) the Financial Indebtedness Transaction and (b) positive or
negative changes in the calculation of the fair value of Significant Hedging
Derivatives will not be included in the following calculation:

 

  (+)

bonds (Liabilities, item D 1) (excluding bonds subordinated to the Loan);

 

  (+)

convertible bonds (Liabilities, item D 2) (excluding bonds subordinated to the
Loan);

 

  (+)

payables to shareholders for loans (Liabilities, item D 3) (excluding those
subordinated to the Loan);

 

  (+)

payables to banks (Liabilities, item D 4);

 

  (+)

payables to other lenders (Liabilities, item D 5);

 

  (+)

payables represented by credit instruments (liabilities, item D 8);

 

  (+)

payables to subsidiaries (liabilities, item D 9) (only if financial);

 

  (+)

payables to associated companies (Liabilities, item D 10) (only if financial);

 

  (+)

payables to parent companies (Liabilities, item D 11) (only if financial);

 

  (+)

other payables (Liabilities, item D 14) (only if financial);

 

  (+)

Leasing payables (Memorandum accounts, commitments for capital lease
instalments);

 

  (+)

advances subject to successful portfolio/factoring with recourse (memorandum
accounts, commitments for foreign exchange circulation)

 

  (-)

cash and cash equivalents (Assets, item C IV);

 

  (-)

large-market securities listed on regulated markets,

it being understood that none of the items referred to in the preceding
paragraphs may be taken into account more than once in respect of the same debt
position.

 

11



--------------------------------------------------------------------------------

“First Shareholding” means the shareholding in Target transferred by the Sellers
to the Borrower on the Date of First Closing, equal to 25,501 shares,
representing 51% of the share capital of Target.

“First Initial Shareholding” means the shareholding in Target transferred by the
Sellers to the Borrower on the Date of First Closing, equal to 24,500 shares,
representing 49% of the share capital of Target.

“First Additional Shareholding” means the shareholding in Target transferred by
the Sellers to the Buyer within 30 (thirty) Business Days from the Date of
Authorisation equal to 1,001 shares, representing 2% of the share capital of
Target.

“Accounting Principles” means (i) with regard to the Borrower and the other
Group companies incorporated in Italy, the legal accounting principles, as
interpreted and supplemented by the accounting principles issued by the Italian
Accounting Body (O.I.C.); (ii) with regard to Target, the legal accounting
principles generally accepted in India(Indian GAAP) and (iii) where applicable,
with regard to the Borrower and the other Group companies, the International
Accounting Standards and the International Financial Reporting Standards, as set
out in Regulation EEC 1606/2002 of 19 July 2002 (“IAS”).

“Insolvency Proceedings” means (i) bankruptcy or other insolvency proceedings,
including but not limited to, arrangements with creditors, compulsory
administrative liquidation, extraordinary administration, extraordinary
administration of large insolvent companies, proposals for arrangements with
creditors, restructuring arrangements (including partial restructuring of the
debt, including those referred to in article 182-bis and 182-septies of the
Bankruptcy Law) or of any other nature, the appointment of an expert pursuant to
a reorganisation plan pursuant to article 67, paragraph 3 of the Bankruptcy Law,
the submission of a request for “pre-arrangement” pursuant to Article 161,
paragraph 6, of the Bankruptcy Law, as well as any other procedure indicated as
“reorganisation procedure” or “liquidation procedure” under Legislative Decree
No. 170 of 21 May 2004 and (ii) bankruptcy proceedings or measures provided for
by laws that came into force and/or were amended after the Date of Signature
and/or by foreign regulations having similar purposes and/or effects to the
proceedings and/or measures provided for in point (i) above.

“Net proceeds” means, in relation to an assignment or other transfer, the amount
equal to the difference between (i) the proceeds, in cash and/or otherwise, of
the relevant assignment or other transfer; and (ii) the costs incurred - in
accordance with market practice and duly documented - in connection with that
assignment or other transfer, such as fees, expenses, costs, indirect taxes and
charges.

“Listing” means the admission of the borrower’s shares to trading on a regulated
market or multilateral negotiation system.

“Request for Use” means each request for disbursement relating to the amounts of
Credit Line A and/or Credit Line B.

“Second Shareholding” means the shareholding in Target transferred by the
Sellers to the Borrower on the Second Closing Date, equal to 13,974 shares,
representing 27.9% of the share capital of Target.

“Auditing Firm” means the auditing firm appointed by the Borrower and/or by
Target and indicated in writing by the Borrower to the Lender.

“Shareholders” jointly means [***].

“State of Insolvency” means (i) with regard to the Target Group companies
incorporated in Italy, the state of insolvency referred to in Article 5 of Royal
Decree No. 267 of 16 March 1942, as supplemented or amended by any subsequent
legislation; and (ii) with regard to the Target Group companies not incorporated
in Italy, the similar cases provided for by foreign and/or subsequent
legislation having similar purposes and/or effects to the provision referred to
in point (i).

 

12



--------------------------------------------------------------------------------

“Target” means [***].

“Tax” means any tax, duty, levy or charge of a similar nature (including, but
not limited to, registration tax, stamp duty, Substitute Tax, mortgage and
cadastral tax, VAT, municipal property tax), including interest and penalties.

“Interest Rate” has the meaning given to this term in Article 5.1.1 (Interest
Rate).

“Reference Rate” means the 3 (three) month EURIBOR rate as recorded on the
Trading Day and communicated by the Lender to the borrower pursuant to this
Agreement.

“TUIR” means Presidential Decree No. 917 of 22 December 1986.

“Seller” or “Sellers” means each of the following subjects [***].

“Constraints” means any security of a real nature (including any financial
security), escrow, deposit, security deposit, mortgage, usufruct, privilege,
title transfer agreement of an asset by way of security, pledge, first refusal,
surface right, easement, option, as well as liens, encumbrances, restrictions,
charges, seizures and rights granted to third parties in any form whatsoever in
respect of assets owned by the Lender or by any other company of the Group
(including, for example, any agreements that attribute or provide for rights of
set-off or clauses of dose out netting or set-off arrangement) having effects of
a kind or purposes similar to those of the above instruments.

“Constraints Allowed” means (i) any Constraint, however created, in favour of
the Lender pursuant to this Agreement; (ii) any Constraint which arises ex lege
with the exclusion of Constraints arising from any breach of the provisions of
law, or (iii) deposits and securities issued by the Borrower and/or any other
company of the Group, in the course of the performance of its normal and
ordinary business activity, in the context of the performance of the normal and
ordinary business activity of the person in whose interest the deposit and/or
security is made.

 

1.2



 

(i)



 

(ii)



Subject to the terms and conditions set forth in this Agreement, the Lender
grants to the Borrower, which accepts, a loan, divided into Credit Line A and
Credit Line B, up to a total maximum amount equal to (i) in the case of Credit
Line A, to the Credit Line A Commitment and, in the case of Credit Line B,to the
Credit Line B Commitment, and in any case equal to the Total Commitment (the
“Loan”).

 

(b)

The Borrower shall use the Loan exclusively for the payment of part of the Total
Consideration and related costs, and in particular (i) Credit Line A, to fund
part of the payment of the Initial Consideration and (ii) Credit Line B, to
finance part of the payment of the Second Shareholding Consideration.

 

(c)

The Lender shall not be obliged to check the use of the amounts requested under
the Loan.

 

13



--------------------------------------------------------------------------------

ARTICLE III - CONDITIONS PRECEDENT

 

3.1

Conditions precedent to effectiveness

The Lender and the Borrower mutually acknowledge that the conditions precedent
set out in Annex 3.1 (Conditions Precedent to the Effectiveness of the
Agreement) of this Agreement, which shall be in such form and substance as the
Lender reasonably agrees to, shall constitute essential elements for the
entering into, signing and performance of this Agreement, and the occurrence of
which, by the Date of Signature (inclusive), shall constitute a condition for
the effectiveness of this Agreement, except as provided for in Articles VIII
(Taxes and Duties); XV (Payments); XVI (Fees and Expenses); XVIII (Miscellaneous
Provisions) and XIX (Applicable Law and Jurisdiction) of this Agreement which
will be fully effective from the Date of Signature.

 

3.2

Conditions precedent to each disbursement of the Loan

The disbursement of Credit Line A and the disbursement of Credit Line B, to be
made within the relevant Availability Period, are subject to the condition
precedent of (i) the occurrence by the date of submission of the Request for Use
of all conditions precedent referred to in Annex 3.2 (Conditions precedent to
each disbursement of the Loan) of this Agreement in a form and substance
acceptable to the Lender and (ii) the delivery to the Lender of the Request for
Use in accordance with the terms and conditions set forth, respectively, in
Article 4.1 (Use of the Loan) of this Agreement and together with the
documentation required therein.

 

3.3

Waiver of conditions

The Parties mutually acknowledge that the conditions precedent set forth in this
Article III (Conditions Precedent) are not merely potestative, in that they are
provided for the purpose of carrying out the operations set forth in this
Agreement. These conditions precedent are set in the exclusive interest of the
Lender, which, therefore, may, in its opinion and acting in good faith, decide
to waive, in whole or in part, each of these conditions.

 

3.4

Costs

If for any reason for which the Borrower is responsible, Credit Line A and/or
Credit Line B were not to be disbursed, the Borrower shall hold the Lender
harmless, at the latter’s request, against all costs, charges and expenses that
the Lender has actually incurred in connection with the failure to provide the
Loan, including those relating to the preparation, negotiation, conclusion and
amendment of the Financial Documentation within the limits referred to in
Article 16.3(Expenses) (unless they have already been paid in advance). If the
Funding is not disbursed due to any circumstance not attributable to the
Lender’s wilful misconduct or gross negligence, this Agreement shall be deemed
to be terminated, without prejudice to the provisions of Articles 3.4 (Costs)
and XV (Payments) of this Agreement, which shall therefore continue to be fully
effective.

ARTICLE IV - USE OF THE LOAN

 

4.1

Use of the Loan

 

4.1.1

The borrower may submit up to two Requests for Use in relation to Credit Line A
and only one Request for Use in relation to Credit Line B.

 

4.1.2

Subject to the fulfilment of the conditions precedent set forth in Article
3.1(Conditions precedent to effectiveness) and Article 3.2(Conditions precedent
to each disbursement of the Loan) of this Agreement, the Lender shall disburse
the Loan within the Availability Period provided for in respect of Credit Line A
and Credit Line B, with value on the Date of Use, if:

 

  (i)

in respect of the first Request for Use of Credit Line A, the Lender has
received from the Borrower, on the Date of Use, which shall coincide with the
Date of Signature, by fax, email or hand delivery, the Request for Use signed by
the Borrower;

 

  (ii)

for any Request for Use subsequent to the first, no later than the 5th (fifth)
Business Day prior to the relevant Date of Use, unless otherwise agreed between
the Lender and the

 

14



--------------------------------------------------------------------------------

  Borrower, the Lender has received from the Borrower, by fax, email or hand
delivery, the Request for Use signed by the Borrower.

 

  (iii)

The Request for Use, which shall be deemed irrevocable, shall:

 

  (a)

specify the Date of Use, which (i) shall be a Business Day and (ii) in any event
shall not be later than the relevant Availability Period;

 

  (b)

indicate the Requested Amount, which:

 

  (1)

with reference to the Acquisition of the Initial Shareholding, may not be
greater than the lowest between the commitment of Credit Line A and (ii) Euros
4,900,000.00;

 

  (2)

with reference to the Acquisition of the Initial First Shareholding, may not be
greater than the lowest between (i) the commitment of Credit Line A and
(ii) Euros 4,700,000.00;

 

  (3)

with reference to the Acquisition of the Additional First Shareholding, may not
be greater than the lowest between (i) the Commitment of Credit Line A (net of
any amount disbursed in relation to the Acquisition of the Initial First
Shareholding) and (ii) Euros 200,000.00; and

 

  (4)

with reference to the Acquisition of the Second Shareholding, may not be greater
than the lowest between (i) the commitment of Credit Line B and (ii) Euros
3,300,000.00;

 

  (c)

contain irrevocable instructions to the Lender signed by the legal
representative of the Borrower, requesting the crediting of the Requested Amount
(net of the fees referred to in Article XVI(Fees and Expenses)) to the current
account indicated by the Borrower.

 

4.2

General terms

 

4.2.1

Upon receipt of each Request for Use under the foregoing terms and subject to
(i) the conditions precedent referred to in Article III (Conditions Precedent)
of this Agreement; (ii) the conditions referred to in Articles 4.1(Use of the
Loan), on the relevant Date of Use, the Lender shall make the disbursement, to
the extent and according to the criteria set out in this Agreement, of the
Amount Requested, with value on the relevant Date of Use on the date indicated
on the relevant Date of Use. It is understood that the use of the Requested
Amount in accordance with the Request for Use will represent for the Lender the
punctual and exact fulfilment of its obligation to disburse under this
Agreement.

 

4.2.2

The amounts of the Loan that are not used at the end of the relevant
Availability Period shall be deemed to have been revoked and cancelled and shall
no longer be usable by the Borrower, and all obligations and liabilities of the
Lender in respect thereof shall be waived, subject to the provisions of Article
3.3(Costs).

ARTICLE V - INTERESTS

 

5.1.1.

The interest rate of the Loan will be the Reference Rate plus the Margin (the
“Interest Rate”).

 

5.1.2.

For the purpose of calculating the interest payable by the Borrower on the
Amount in respect of the Loan, the period between the Date of Use (inclusive)
and the Final Expiry Date (inclusive) will be divided into successive periods
(hereinafter, each, an “Interest Period”), where:

 

  (A)

with respect to Credit Line A, (i) the first Interest Period shall run from the
Signature Date to 31 October 2017; (ii) the subsequent Interest Periods shall
run for 3 (three) months and end on 31 October, 31 January, 30 April and 31 July
respectively of each year, corresponding to a Repayment Date of the Capital; and
(iii) the last Interest Period shall end on the relevant Final Expiry Date; and

 

15



--------------------------------------------------------------------------------

  (B)

with respect to Credit Line B, the first Interest Period shall run from the Date
of Use to the first between (a) 31 October, (b) 31 January, (c) 30 April and (d)
31 July; (ii) the subsequent Interest Periods shall last three (3) months and
shall expire respectively on 31 October, 31 January, 30 April and 31 July of
each year, corresponding to a Repayment Date of the Capital, and (iii) the last
Interest Period shall expire on the relevant Final Expiry Date.

 

5.1.3.

If the maturity of an Interest Period does not fall on a Business Day, such
maturity shall be brought forward to the immediately preceding Business Day, it
being understood that the value date of the relevant payment shall be the same
as the original maturity of such Interest Period. The amount of interest in
respect of each Amount for each Interest Period shall (i) be calculated by the
Lender for the number of days actually elapsed divided by 360 (three hundred and
sixty) and (ii) shall be notified, along with the applicable Interest Rate, by
the Lender to the Borrower by post and/or by telefax and/or by email at least 2
(two) Business Days from the relevant Interest Payment Date.

 

5.1.4.

The Borrower will pay in arrears the interest accrued from time to time on the
Amount of Credit Line A and the Amount of Credit Line B at the Interest Rate and
in respect of each Interest Period up to the relevant Interest Payment Date, and
with the same value date. In the event of late payment by the Borrower of any
amount due under this Agreement in respect of the Loan, default interest shall
be payable at a rate equal to the Interest Rate increased by 2 (two) percent per
year, which shall be calculated on the amounts due but not paid from the day on
which payment should have been made (inclusive) until the day of actual payment
(inclusive). Such interest on arrears shall be payable without the need for any
notice of default even in the event of the operation of the acceleration clause
against the Borrower, and without prejudice to the right of the Lender to
terminate this Agreement for breach of the Borrower’s obligations, and to the
right to claim compensation for additional damages. Interests on arrears, as
calculated in this Article 5.1.4, shall bear interest to the extent permitted by
applicable laws and regulations.

 

5.1.5.

Where, in relation to a Requested Amount:

 

  (i)

the EURIBOR rate was not published or quoted in the manner set out in the
relevant definition in this Agreement; or

 

  (ii)

before the close of business of the European interbank market on the Trading Day
the Lender gave notice in respect of the Amount that (A) the Rate of Reference
does not reflect the actual cost to the Lender of funding corresponding to an
amount of equal duration; or (B) the Lender is unable, for whatever reason, to
obtain from any source selected by it the funding necessary to fulfil its
obligations under this Agreement, or to obtain it at a cost in excess of
EURIBOR,

then, the Lender will notify the borrower of this fact and the applicable
Interest Rate will immediately be equal to the sum of the Margin and the
applicable “LIBOR” rate.

 

5.1.6

If any of the events set out in Article 5.1.5 above occurs, the Borrower shall
be entitled to withdraw from this Agreement by giving the Lender, within a 15
(fifteen) calendar days from the notice sent by the Lender pursuant to Article
5.1.5 above, written notice to that effect (in accordance with this Agreement),
and the Borrower, in the event of the exercise of such right of withdrawal:

 

  (i)

shall promptly and in any event within 30 (thirty) Business Days after
exercising such right, repay in full the Requested Amount paid by the Lender and
pay interest and any other amounts (including, if due, the Repayment Costs) due
to the Lender under the Financial Documentation; and

 

16



--------------------------------------------------------------------------------

  (ii)

the Lender’s undertaking shall be automatically and completely cancelled with
effect from the date of the notice of the Borrower to exercise the right of
withdrawal granted to it under this Article 5.1.6, and such date shall be deemed
to be the Final Expiry Date.

If the borrower does not exercise its right of withdrawal within the
aforementioned period, the applicable Interest Rate shall be that notified by
the lender pursuant to Article 5.1.5 above.

 

5.1.7.

It is understood that if the amount resulting from the sum of the Reimbursement
Costs, the fees due under this Agreement, the Interest Rate of the Loan, and the
interest for late payment referred to in this Article V (Interest) exceeds the
maximum limit allowed by Law No. 108 of 7 March 1996 (“Provisions on usury”, as
subsequently amended and/or supplemented), this amount will be automatically
reduced within the maximum limit allowed by the aforementioned legislation, for
the time strictly necessary.

 

5.1.8.

In accordance with and in accordance with the transparency provisions adopted
pursuant to Article 9.1 of the CICR [Inter-ministerial Committee for Credit and
Savings] Resolution of 4 March 2003, which came into force in October 2003, and
the subsequent regulation on transparency applicable to banking and financial
transactions and services issued by the Bank of Italy on 30 September 2016, as
amended and supplemented from time to time, published in the Official Gazette of
the Italian Republic on 21 October 2016 and subsequently (the “Transparency
Regulation”), the Parties mutually acknowledge and declare that this Agreement
and its terms and conditions have been negotiated on an individual basis and,
consequently, this Agreement falls within the category of “individually
negotiated” agreements, which are excluded from the application of Section II of
the Transparency Regulation.

ARTICLE VI - REPAYMENT OF THE LOAN

 

6.1

Repayment of the loan

Without prejudice to the provisions of Articles 7.2 (Mandatory Early Repayment
of Loan) and XIV (Expiry, Termination and Withdrawal Events) the Borrower
undertakes to repay the Total Amount as follows:

 

  (i)

in respect of Credit Line A, in 16 constant principal quarterly instalments to
be paid on each Capital Repayment Date up to the relevant Final Expiry Date in
accordance with the Capital Repayment Plan set out in Annex 7 (Capital Repayment
Plan);

 

  (ii)

in respect of Credit Line B, in 16 constant capital quarterly instalments to be
paid on each Repayment Date of the Capital, starting from the Repayment Date of
the Capital immediately following the date falling 12 months after the Use Date
of Credit Line B until the relevant Final Expiry Date.

 

6.2

Common provisions

If a date of payment does not coincide with a Business Day, payment in respect
thereof shall be made on the immediately preceding Business Day provided that
the value date of payment in respect thereof shall coincide with the day
originally set in respect of such date of repayment.

ARTICLE VII - EARLY REPAYMENT OF LOAN

 

7.1

Voluntary early repayment of the loan

 

7.1.1

The Borrower has the right to reimburse the Amount disbursed under the Fund, in
whole or in part, in advance of the deadlines provided for in this Agreement, at
any time under the following conditions:

 

  (i)

the early repayment of the Amount is made for a minimum amount of Euros
200,000.00 and in any case above this threshold for multiples of Euros
100,000.00, coinciding with an Interest Payment Date and with the same value
date, without prejudice to the provisions of Article 7.1.2 below;

 

17



--------------------------------------------------------------------------------

  (ii)

the borrower has sent the Lender at least 30 (thirty) calendar days before the
date (the “Voluntary Repayment Date”) on which the Borrower intends to repay, a
written notice of early repayment stating the amount to be repaid early and the
expected date of early repayment.

 

7.1.2

The notice provided for in Article 7.1.1(ii) of this Agreement shall be
irrevocable and the receipt of such notice by the Lender shall have the effect
of bringing forward the maturity of the borrower’s debt in respect of the amount
subject to early repayment from the Loan to the Voluntary Repayment Date
specified by the Borrower in the notice provided for in Article 7.1.1(ii) of
this Agreement. Therefore, the Borrower will have to refund the amount to be
refunded on the aforementioned Voluntary Repayment Date. If, in relation to an
early repayment of all or part of the Amount, the Voluntary Repayment Date does
not coincide with an Interest Payment Date, the Borrower shall pay the Repayment
Costs to the Lender on the Voluntary Repayment Date at the same time as the
Amount subject to voluntary early repayment.

 

7.2

Mandatory early repayment of the loan

 

7.2.1

Compulsory early repayment - breach of the law

If the Lender becomes aware that its involvement in the Loan or the fulfilment
of its obligations under the Financial Documentation violate the provisions of
law or regulations applicable to it, the Lender

 

  (i)

shall promptly notify the Borrower and the Borrower within 20 (twenty) Business
Days of the notice referred to in point (i) above, or within the period
prescribed by the relevant provision of the Law, whichever is earlier, and in
any event before the situation of unlawfulness arises, shall repay in full the
portion of the Amount disbursed by the Lender (or, if possible, the portion of
it that puts an end to the unlawful situation, as communicated by the Lender)
and pay the interest accrued, fees and any other amount due to the Lender under
the Financial Documentation, it being understood that, if this paragraph applies
with respect to all amounts due to the Lender, the date when such amounts are
due under this paragraph shall be deemed to be the Final Expiry Date; and

 

  (ii)

the Commitment of the Lender (or, if possible, its portion that puts an end to
the situation of unlawfulness, as communicated by the Lender) will be
automatically and completely voided with effect from the date of the
communication referred to in point (i) above.

 

7.2.2

Mandatory early repayment - Change of control

Following the occurrence of a Change of Control, on the date on which that event
occurred: (i) the Total Commitment shall be immediately, fully and automatically
voided and (ii) the Borrower shall reimburse the Loan in full, paying interest,
fees, and any other amounts due under the Financial Documentation. This date
will be considered the Final Expiry Date.

 

7.2.3

Mandatory early repayment - partial repayments

Without prejudice to the obligations under the Financial Documentation and the
provisions of Articles 13.2.6 (Extraordinary Transactions) and 13.2.9
(Assignment Actions), the Borrower undertakes to pay the Lender, as a compulsory
early repayment, on the date of payment of the relevant amount to any company of
the Group an amount equal:

 

  (i)

100% of the indemnities for any reason received by the Borrower pursuant to the
Transaction and/or Acquisition Documents;

 

  (ii)

100% of the insurance indemnities received for any reason by the borrower, with
the exception of amounts which - upon written notice to the lender within 30
(thirty) calendar

 

18



--------------------------------------------------------------------------------

  days of collection - are used within 6 (six) months of collection: (a) for the
purchase of assets substantially similar or functionally equivalent to those
damaged; and/or (b) to remedy damage;

 

  (iii)

50% of the net proceeds the Borrower makes (a) from the repayment and/or return
of share capital to the Borrower and/or (b) from the repayment by other group
companies of shareholder loans made to them by the Borrower and/or (c) from the
issuance of bonds and/or other debt securities by the Borrower.

 

7.3

Methods of reimbursement

 

7.3.1

The Borrower shall pay the Lender, by way of voluntary and/or compulsory early
repayment of the Fund, with reference to each of the circumstances described in
Articles 7.1 (Voluntary early repayment of the Loan), 7.2.1 (Mandatory early
repayment - breach of the law), 7.2.2 (Mandatory early repayment - Change of
Control) and 7.2.3 (Mandatory Early Repayment - Partial Repayments) on the date
specified therein, without the need for any request and without the need for any
notice of default or notification, and removing any exception, the relevant
amounts, as well as the related interest (if due), Fees (if due), Repayment
Costs (if due) and any other amounts due to the Lender under the Financial
Documentation.

 

7.3.2

Amounts repaid in advance by the Borrower pursuant to Article 7.1 (Voluntary
early repayment of the Loan), once received by the Borrower, shall be charged in
the following order:

 

  (i)

first, to the reimbursement of sums due from the Borrower by way of expenses,
costs (including Reimbursement Costs, if any) and fees under this Agreement;

 

  (ii)

secondly, to any sums due as interest (including any interest for late payment)
under this Agreement; and

 

  (iii)

thirdly, the repayment, up to the amount of the principal amounts due under this
Agreement, of the pro rata portions of Credit Line A and Credit Line B of the
repayment instalments provided for in the Capital Repayment Plan.

 

7.3.3

Amounts repaid in advance by the Borrower pursuant to Articles 7.2.1 (Compulsory
early repayment - breach of the law), 7.2.2 (Compulsory early repayment - Change
of control) and 7.2.3 (Compulsory early repayment - partial repayments), once
received by the Borrower, shall be charged in the following order:

 

  (i)

first, to the reimbursement of sums due from the Borrower by way of expenses,
costs (including Reimbursement Costs, if any) and fees under this Agreement;

 

  (ii)

secondly, to any sums due as interest (including any interest for late payment)
under this Agreement; and

 

  (iii)

thirdly, with regard to the Loan, the repayment, up to the amount of the
principal amounts due under this Agreement, of the pro rata portions of Credit
Line A and Credit Line B of the repayment instalments provided for in the
Capital Repayment Plan.

 

7.3.4

The Amount and/or part of the Amount that has been subject to compulsory early
repayment pursuant to Articles 7.1 (Voluntary early repayment of the Loan),
7.2.1 (Compulsory early repayment - breach of the law), 7.2.2 (Compulsory early
repayment - Change of control) and 7.2.3 (Compulsory early repayment - partial
repayments) may not in any way be reused by the Borrower.

ARTICLE VII- DUTIES AND TAXES

 

8.1

Liability for taxes and duties

The Borrower is liable for the charges relating to all the Taxes to which the
Financial Documentation or any acts or measures related to it may be subject,
now and in the future.

 

19



--------------------------------------------------------------------------------

8.2

Payments before taxes and duties

All payments to be made by the Borrower to the Lender under the Financial
Documentation shall be made without any deduction or withholding in respect of
Taxes or otherwise (the “Tax Deduction”), unless such Tax Deduction is required
by law. Where a Tax Deduction is to be made for any reason of law or regulation
(whether of a national, supranational or foreign authority), the Borrower shall
(a) ensure that the Tax Deduction does not exceed the minimum amount legally
required; (b) pay the Lender an amount such that, net of such deduction or
withholding, the amount actually received by the Lender is equal to that which
it would have received had the deduction or retention not been made (the
“Additional Amount”); (c) provide the Lender, within the period prescribed by
law for payment, with (A) a valid receipt issued by the competent tax authority
stating all amounts deducted or withheld; or (B) if such receipt is not issued,
a written document satisfactory to the Lender proving that the relevant Tax
Deduction has been duly made; and (d) pay to the relevant tax authorities within
the legal period for payment the full amount of the Tax Deduction, including the
amount of the Tax Deduction on any Additional Amount paid to the Lender. The
Borrower shall not be obliged to pay the Additional Amount to a Lender pursuant
to paragraph (b) above in respect of a Tax Deduction applicable to an interest
payment under this Loan Agreement where, on the date on which the payment is
due, such payment could have been made to the Lender without a Tax Deduction if
the Lender had been a Qualified Bank, but on that date the Lender is not, or has
ceased to be, a Qualified Bank for reasons other than a change - occurring after
the date on which the Lender became such under this Loan Agreement - of law or
treaties (or in the interpretation, administration or application thereof), or
of the official practice of a competent tax authority.

 

8.3

Obligation to indemnify the Lender

 

8.3.1

If:

 

  (i)

the Lender were obliged to make a payment for Taxes referred to in Article 8.1
above (Liability for taxes and duties), or in respect of any amount received or
to be received under the Financial Documentation;

 

  (ii)

the Lender were deemed liable, even jointly with third parties, for, or
otherwise required to make a payment for the Taxes referred to in Article 8.1
above (Liability for taxes and duties), or in respect of any sum received or to
be received under the Financial Documentation; or

 

  (iii)

the Borrower fails to make, or is late in making a payment of the Taxes referred
to in Article 8.1 above (Liability for taxes and duties);

the Borrower, at the mere request of the Lender, undertakes to indemnify and
hold it harmless for all sums (by way of principal, interest, any penalties
incurred into by the Lender), costs and expenses payable or paid in relation to
the above.

 

8.3.2

The Lender, if it intends to claim the indemnities referred to in Article 8.3.1
above, shall promptly notify the Borrower, which shall proceed to the payment of
the amount required under Article 8.3.1 above no later than 10 (ten) Business
Days after receipt of the relevant notice.

 

8.4

Tax credit

If, subsequently to the payment of an Additional Amount referred to in Article
8.2 above (Payments before tax) or the indemnification referred to in Article
8.3 above) (Obligation to indemnify the Lender), the Lender obtains a tax
credit, it shall reimburse the Borrower, when the tax credit has been actually
used, an amount such that the Lender is in the same equity position, net of the
tax effect, as it would have been had no payment of any Additional Amount and/or
indemnification been due. If the Lender makes a payment under the foregoing
Article and subsequently determines that the Tax Credit in respect of which such
payment was made was not permitted, or was disallowed, or could not otherwise
have been fully utilised, the Borrower shall, within 10 (ten) Business Days of
the

 

20



--------------------------------------------------------------------------------

Lender’s request, repay to the Lender an amount, to be determined by the Lender
according to its own judgement, such that, following such repayment, the Lender
is in the same equity position, net of the tax effect, as it would have been if
the Tax Credit had been obtained and fully utilised and recognised. The Lender
is under no circumstances obliged to keep the Borrower informed of its tax and
accounting situation.

 

8.5

VAT

 

8.5.1

All fees and amounts to be paid to the Lender pursuant to the Financial
Documentation shall be indicated net of any VAT that may be applicable on them.
Where VAT is applicable in relation to a service to be supplied under the
Financial Documentation by the Lender to another party, the latter shall pay to
the Lender, along with the payment of the consideration, the amount of VAT
applicable.

 

8.5.2

Where under the Financial Documentation a Party is required to reimburse the
Lender for costs, charges or expenses, such Party shall also pay the Lender any
VAT which may be applicable in respect thereof.

 

8.6

Tax charges

 

8.6.1

This Agreement, along with the related amendment and enforcement deeds, are not
subject to the registration obligation, except in accordance with the Note to
Article 1, Tariff, Part II, attached to Presidential Decree No. 131/1986. When
such case occurs, since these are acts relating to transactions falling within
the scope of VAT - albeit under an exemption regime, pursuant to Article 3 and
Article 10, first paragraph, No. 1, of Presidential Decree 633/1972 - they are
subject to a fixed registration tax, pursuant to articles 5 and 40 of
Presidential Decree 131/1986.

 

8.6.2

Without prejudice to the foregoing, the Lender, in agreement with and at the
request of the Borrower, declares that it does not choose, pursuant to Article
17 of Presidential Decree 29 September 1973 No. 601, the application of the
substitute tax provided for by Articles 15 et seq. of Presidential Decree 601 of
29 September 1973, as amended and supplemented.

ARTICLE IX - CHANGES IN CIRCUMSTANCES

Where, as a result of (i) the introduction, amendment or repeal of provisions of
law, as well as changes in the interpretation or application of such provisions
of law occurred after the Date of Signature and/or (ii) the violation (not due
to intent or gross negligence of the Lender) or the issuance of regulations,
provisions or directives issued by competent authorities that perform oversight
and supervision functions with regard to the Lender, or by monetary, tax,
currency or other authorities (including, for example, the European Central Bank
and the Bank of Italy):

 

  (a)

the Lender, even after the repayment or full assignment of Credit Line A and/or
Credit Line B, incurs into an additional cost related to the conclusion and/or
enforcement of the obligations arising from the Financial Documentation; or

 

  (b)

the Lender, even after the repayment or full assignment of the Loan, incurs into
a cost due to the fact that the Lender has undertaken the obligation to enter
into or has entered into this Agreement or has fulfilled its obligations
hereunder, provided that such cost is directly related to Credit Line A or
Credit Line B; or

 

  (c)

there is a reduction in the Lender’s return or an increase in the costs and
charges relating to the provision or maintenance of the Loan (including for the
purpose of meeting reserve requirements and/or minimum capital requirements
imposed by the European Central Bank or other regulatory authorities in relation
to the Financial Documentation) or any amount owed by the Borrower under this
Agreement and not yet paid by the latter,

except only for those costs and/or cost increases that result from the
application of or compliance with the capital requirements of the International
Convergence of Capital Measurement Standards

 

21



--------------------------------------------------------------------------------

published by the Basel Committee in June 2004 (Basel 2) that entered into force
prior to the Date of Signature. This exception will not apply in relation to the
changes resulting from the agreement of the Group of Governors and Heads of
Supervision of the Basel Committee of 12 September 2010 (Basel III), the CRR,
the CRD IV or any related implementing provisions of a EU and national
legislative and regulatory nature. The Lender shall give written notice to the
Borrower of the event giving rise to a claim, and of the amount thereof, and the
Borrower shall, within 15 (fifteen) Business Days of such notice, upon simple
written request, pay to the Lender the amount that is necessary to indemnify the
Lender for the above cost or additional cost, as the case may be.

ARTICLE X - REPRESENTATIONS AND WARRANTIES

The Borrower provides the Lender with the representations and warranties
referred to in this Article X (Representations and Warranties) with reference to
itself and, where specified, to the companies of the Group and/or the companies
of the Target Group and/or the Shareholders, also pursuant to and for the
purposes of Article 1381 of the Italian Civil Code.

 

10.1

General representations and warranties

 

10.1.1

Incorporation and capacity

 

(a)

Each company of the Group, the Borrower and Target are companies duly
incorporated and validly existing in accordance with the Laws governing their
incorporation and with the relevant Articles of Association or similar corporate
document, have full legal capacity for exercising their activities as currently
carried out, and are in the full and free exercise of their rights.

 

(b)

Each of the Borrower, Shareholders and Target have all the powers,
authorisations, licenses, permits, and authority or approval of a governmental
or other nature, in accordance with any applicable law, necessary (i) to enter
into, sign and perform the Financial Documentation and/or the Transaction
Documents of which they are a party; (ii) for the performance and completion of
each of the transactions forming part of the Transaction; and (iii) for the
performance of its business as currently performed. The terms and conditions of
such authorisations, permissions, licences or approvals have been complied with,
and such authorisations, permissions, licences or approvals have not been
revoked or otherwise terminated.

 

(c)

Except for the consent of the Department of Telecommunication, Ministry of
Information Technology laid down in the Acquisition Agreement, no other consent,
communication, application, licence, authorisation or permit is required for the
performance of any of the transactions contemplated in the Transaction Documents
and/or Financial Documentation, or for the performance of any of the actions
provided for in the above documents, or for the performance of the Transaction
as a whole.

 

(d)

All resolutions and other obligations required to authorise the signing and
performance of the Financial Documentation and/or the Transaction Documents, the
observance of the respective obligations and the transactions provided for
therein have been duly authorised and adopted.

 

10.1.2

Obligations

 

(a)

The obligations undertaken by the Borrower and each Shareholder in the Financial
Documentation and/or in the Transaction Documents are valid, legitimate,
effective and binding on them.

 

(b)

All representations and warranties made in the Financial Documentation by the
Borrower and/or its Shareholders are true, correct, complete and accurate.

 

10.1.3

Conflict with other agreements or commitments

The stipulation and enforcement of the Financial Documentation and/or of the
Transaction Documents and/or the completion of the Transaction as a whole and/or
of any activity connected to it by any among the Borrower and/or a Shareholder
and/or Target, as well as the exercise of the rights and the fulfilment of the
obligations provided for therein and the operations provided for in the
aforesaid documents are not cause for and shall not entail:

 

22



--------------------------------------------------------------------------------

  (i)

any infringement, withdrawal, termination, revocation, non-performance,
ineffectiveness, invalidity, modification of any provision, term or condition
contained in: (a) in any contract, deed, obligation or other transaction or
arrangement in which any among the Borrower and/or a Shareholder and/or, to the
knowledge of the Borrower, Target are a party, or they are bound to, or by which
their assets are bound; (b) in the deed of association, the articles of
association, the corporate documents and resolutions of any among the Borrower
and/or a Shareholder and/or Target; (c) in any applicable law or regulation, to
the extent known to the Borrower; or (d) in any measure of any kind adopted by
an Entity; or

 

  (ii)

any obligation of any among the Borrower and/or a Shareholder and/or Target to
establish any Restrictions in favour of other Entities with respect to their
present and future assets (excluding the Admitted Restrictions).

 

10.1.4

Absence of proceedings

No action or proceeding by or before any court, arbitration board or other
authority (including, without limitation, preliminary proceedings) has been
commenced or threatened in writing (i) in relation to the Transaction Documents
or any activity relating to or in connection with the Transaction, or (ii) in
relation to the Borrower and/or its respective assets, which may be resolved to
the disadvantage of the Borrower and which, if resolved, is such as to cause a
Significant Prejudicial Event.

 

10.1.5

Financial statements

 

(i)

The Original Financial Statements: (a) have been drawn up in accordance with the
law and the Accounting Principles, applied in accordance with past practice;
(b) show, in accordance with the applicable laws and the Accounting Principles,
all debts (conditional or not) and all related current and accrued losses at the
date on which and for the period for which they were prepared; and (c) provide,
in accordance with the Accounting Policies applied consistently with past
practice, a true and fair representation of the financial and assets position,
the income statement of the company in question at the date and for the period
for which they were prepared.

 

(ii)

The financial statements and half-yearly reports delivered from time to time to
the Lender pursuant to Article XI (Disclosure Obligations) have been drawn up
clearly and in accordance with the Accounting Principles and all applicable laws
and regulations, and give a true and fair representation of the year’s assets
and liabilities, financial position and profit or loss of the companies in the
Group to which they relate, or, if consolidated, of the Group, at the date and
for the period in question.

 

10.1.6

Absence of a Significant Prejudicial Event and Acceleration Event

From the date of the Original Financial Statements, no event, series of events
and/or circumstance has occurred that could reasonably give rise to any
Significant Prejudicial Event. With respect to the Target Group companies, no
Acceleration Event or Potential Acceleration Event has occurred or is underway.

 

10.1.7

Absence of restrictions on shares and assets, shareholders’ agreements and
intra-group agreements

(a) There is no Constraint (other than the Admitted Constraints as a result of
the Financial Documentation) and/or agreement of any kind (including any
shareholders’ agreement), other than the Transaction Documents, relating to any
or all of the shares or quotas, as the case may be, representing the share
capital of the Borrower and/or Target, or the assets of the Borrower and/or
Target; (b) there are no agreements in force or corporate resolutions taken by
the Borrower and/or by Target that require the issue or future issue or
assignment, or that grant any right to request the issue

 

23



--------------------------------------------------------------------------------

or assignment of such shares or bonds or other debt instruments; (c) there is no
statutory or corporate provision that could hinder or make more burdensome the
establishment or enforcement of the guarantees provided under the Financial
Documentation.

 

10.1.8

Pari Passu

Except for the privileges that arise ex lege, no payment obligation in favour of
the Lender arising from the Financial Documentation is subordinated to any
unsecured obligation assumed by the Lender, and each obligation shall be placed
at least in the same ranking as the rights of all other unsecured creditors of
the Lender.

 

10.1.9

Absence of insolvency, liquidation, dissolution and arrangement with creditors
proceedings

 

(a)

Neither the Borrower nor Target is in a State of Insolvency or is subject to any
Insolvency Proceedings.

 

(b)

Neither the Borrower nor Target is in a situation described pursuant to Article
2446 and/or Article 2447 and/or Article 2482 bis and/or Article 2482 ter of the
Civil Code, or in situations similar to those described therein pursuant to the
law applicable to each of these parties.

 

(c)

With regard to the borrower and/or target, no resolution has been adopted or any
other initiative concerning (i) any bankruptcy proceedings, and/or
(ii) liquidation, and/or (iii) reduction of share capital pursuant to Article
2446 and/or Article 2447 and/or Article 2482 bis and/or Article 2482 ter of the
Italian Civil Code and/or (iv) dissolution and/or (v) situations similar to
those described therein pursuant to the law applicable to each of these parties.

 

10.1.10

Absence of non-compliance

 

(a)

The Borrower has not defaulted on obligations arising from other contracts
and/or obligations which, if not performed, irrespective of their value, would
result in a Significant Prejudicial Effect.

 

(b)

The Borrower has not received any notice or demand to perform or similar
challenge in relation to the contracts and obligations referred to in
subparagraph (a) above.

 

10.1.11

Truthfulness and accuracy of information

 

(a)

All information, including prospective information, provided by the Borrower to
the Lender in relation to the Group, the Target Group, the Sellers, the
Borrower, the Shareholders, the companies of the Group, the Financial
Documentation, the Transaction, the Transaction Documents and/or the
transactions contemplated therein (including any Statement of Compliance
referred to in Article 11.3 (Statement of Compliance) of this Agreement) are
true, accurate, and complete and the Borrower has not failed to provide the
Lender with any information concerning an event or circumstance that determines
or may reasonably determine a Significant Prejudicial Event or Acceleration
Event. Since the date on which the above information was provided, there have
been no circumstances that have not been notified to the Lender which could
render any such information untrue, inaccurate or misleading in its material
aspects.

 

(b)

To the knowledge of the Borrower, all information, including forward-looking
information, contained in the Due Diligence Reports is true, accurate and
complete in all material respects as of the date of each such document. Since
the date of the Due Diligence Reports, no event or circumstance has occurred
that could render the information contained in the Due Diligence Reports false
in any material respect, and no information has been omitted that, if contained
in the Due Diligence Reports, would render the information contained in the Due
Diligence Reports false in any material respect.

 

(c)

The Business Plan has been drawn up on the basis of assumptions deemed in good
faith to be valid and reasonable, and which have been made following careful and
most diligent evaluation. The estimates and economic forecasts contained in the
Business Plan are based on the historical data, which are considered, in good
faith after every diligent and appropriate verification, complete, true,
accurate and updated with reference to the date on which the Business Plan was
prepared.

 

24



--------------------------------------------------------------------------------

(d)

At the date of delivery of the Business Plan (or its updates) in accordance with
this Agreement, there has been no event or circumstance that could render the
information, estimates, forecasts or opinions contained in the Business Plan or
its update false or misleading in any material respect, and no information has
been omitted that, if contained in the Business Plan or its update, would render
the information, estimates, forecasts or opinions contained therein false or
misleading in any material respect.

 

10.1.12

Taxes, duties and contributions

 

(a)

All duties, taxes and contributions payable by the Borrower are duly paid to the
competent authorities at the relevant dates, except for those for which timely
objection to the competent authority has been or will be made in good faith, and
for which adequate funds are promptly set aside in the budget, in accordance
with the relevant laws or regulations and the applicable Accounting Principles.

 

(b)

The Borrower duly and accurately draws up and files, or ensure this, within the
time limits and in the manner prescribed by applicable law, all tax returns,
other tax returns and documentation relating to social security contributions to
be filed by each of them. Such returns accurately reflect all tax and social
security obligations of the Borrower and each of the Group companies for the
periods covered by them.

 

10.1.13

Compliance with the Law

The Contributor (a) shall comply, in all material respects, with all Laws,
regulations and rules of any nature applicable to it in relation to any matter,
including, but not limited to, administrative, tax, social security, labour and
environmental matters, and (b) shall not be liable for any breach of the
foregoing provisions, from the breach and/or violation of which a Significant
Prejudicial Event may result.

 

10.1.14

Company ledgers and accounting records

All the company ledgers and accounting records of the Group companies are
complete, truthful and accurate in every relevant aspect, and all the
resolutions and actions contained therein have been conducted and taken in
substantial compliance with all applicable laws, accounting principles, the
articles of incorporation and the articles of association.

 

10.1.15

Ownership, availability and condition of assets

 

(a)

The Borrower has the full and exclusive ownership of or the legitimate right to
dispose of and validly and freely use all of its capital assets or assets
otherwise necessary for the conduct of its business, and such goods are free
from all Constraints, except for the Admitted Constraints. No Entity has entered
into any agreement, option, understanding or commitment, nor is it the owner of
any right or privilege that may be relied upon for the purchase by such Entities
of ownership of any of the assets and none of such agreements, understandings,
commitments, rights or privileges will be granted or entered into.

 

(b)

All assets necessary or useful to the business of the Borrower are in good
condition of use and in good condition of maintenance and storage, except for
their normal wear and tear.

 

10.1.16

Transaction Documents

 

(a)

All rights and obligations set forth in the Transaction Documents are fully
valid, enforceable and effective and have been performed in accordance with
applicable law.

 

(b)

The Transaction Documents, as delivered to the Lender, contain all the terms and
conditions of the Transaction and there are no agreements in relation to the
Transaction other than the Transaction Documents, as delivered to the Lender.

 

25



--------------------------------------------------------------------------------

(c)

No provision of the Transaction Documents has been integrated and/or modified
with respect to the version delivered to the Lender, or subject to waiver,
derogation or transaction by the Borrower, Sellers and/or Shareholders.

 

(d)

There has been no material breach, misstatement or breach of the
representations, warranties and obligations contained in the Transaction
Documents with respect to the version delivered to the Lender.

 

(e)

All authorisations, licenses, permits and/or consents required for the
completion of the Transaction under any applicable law have been obtained, and
all procedures relating to the first refusal or first offer rights in respect of
Target have been completed without any of the qualified entities having
exercised their rights.

 

(f)

No agreements have been entered into between the Sellers and/or companies
controlled by them and/or controlling them and/or their Affiliates and/or their
Related Parties, on the one hand, and any company of the Target Group, on the
other hand, other than the Transaction Documents, as delivered to the Lender.

 

(g)

With effect from the Date of Signature, except as indicated in paragraph
(h) below, no fees, taxes, indemnities or penalties are payable by the Borrower
and/or other companies of the Target Group under the terms of the Transaction
Documents.

 

(h)

Following payment of the Initial Consideration by the Borrower to each Seller
Current Account, the Borrower does not need to pay any additional amount in
relation to the Acquisition of the First Shareholding. or, where the Date of
Authorisation is later than the Date of First Closing, in relation to the First
Initial Shareholding, and without prejudice to the Initial Consideration Second
Instalment. Following payment of the Second Shareholding Consideration, the
Borrower does not need to pay any additional amount in relation to the
Acquisition of the Second Shareholding.

 

(i)

Except for the payment of the consideration for the acquisition of the third and
fourth portions of the Shareholding provided for under the Acquisition
Agreement, the Borrower does not need to pay any additional amount in relation
to the Acquisition. The payment of the Total Consideration, as well as the
consideration for the acquisition of the third and fourth portions of the
Shareholding, will be made in accordance with the terms and conditions of the
Acquisition Agreement.

 

10.1.17

Intellectual Property Rights

The Borrower has valid, full, exclusive and uncontested ownership of the
Intellectual Property Rights of which it is the owner and there are no
Constraints on them, other than the Admitted Constraints (including those
operating pursuant to the law).) The Borrower has valid, full, exclusive and
uncontested entitlement with respect to the Intellectual Property Rights used by
it.

 

10.1.18

Insurance

 

(a)

The borrower has taken out adequate insurance policies against the risks
normally covered by companies operating in the borrower’s sector in respect of
the assets and property owned and/or used by each of them, the business carried
out, and the employees.

 

(b)

All insurance policies entered into by the Borrower are currently in force and
fully effective and the Borrower is not in default of the payment of any premium
under any insurance policy, and has not failed to notify or submit any claim in
a regular and timely manner under any insurance policy, failure to notify and/or
claim which may reasonably result in and/or result in a Significant Prejudicial
Event.

 

10.1.19

Centre of Primary Interest

For the purposes of Regulation EC/1346/2000 on cross-border insolvency
proceedings, the Borrower declares that its primary centre of interest (as
defined in Article 3(1) of the aforementioned Regulation EC/1346/2000) is
located in Italy and none of said companies has branches or “establishments” (as
defined in Article 2(h) of Regulation EC/1346/2000) in another country.

 

26



--------------------------------------------------------------------------------

10.1.20

Financial assistance

The Borrower represents and warrants to the Lender that no amount disbursed
under this Agreement is or will be used for the purpose of carrying out
transactions for the purchase or subscription of the Lender’s shares (or other
instruments that allow the purchase or subscription of the Lender’s shares) in
breach of Article 2358 of the Italian Civil Code (or any other legislation
applicable from time to time regarding the prohibition of financial assistance),
including through subsidiaries, trust companies or third parties. The Borrower
acknowledges that the Lenders have implemented internal procedures and
regulations to ensure compliance with the applicable legislation regarding the
prohibition on financial assistance.

 

10.2

Extension of validity of representations and warranties

The representations and warranties referred to in this Article X
(Representations and Warranties) (with the exception of Unrepeated Statements,
which must be true, complete, correct and accurate at the Date of Signing, at
the date of sending the Request for Use relating to the Amount and at the first
Date of Use) must also be true, accurate, complete and correct (a) on the date
of each Request for Use, (b) on each Date of Use, (c) on the Date of First
Closing and the Date of Second Closing, (d) on the date of stipulation of each
Financial Document and (e) on the first day of each Interest Period, on each
date with reference to the circumstances existing at the time in which they are
rendered and/or repeated.

ARTICLE XI - INFORMATION REQUIREMENTS

 

11.1

Information obligations

The obligations assumed by the Borrower, which are deemed to have been assumed
pursuant to Article 1381 of the Italian Civil Code also on behalf of the
companies of the Group, the companies of the Target Group and/or the
Shareholders, where so provided, pursuant to this Article XI (Disclosure
Obligations), shall remain in force from the Date of Signature and until all the
claims for the Lender’s credit have been settled pursuant to the Financial
Documentation.

 

11.2

Balance sheets

The Borrower shall deliver to the Lender:

 

  (i)

the annual statutory financial statements of the Borrower, duly approved,
accompanied by the explanatory notes and the report of the directors and, where
applicable, of the board of statutory auditors, as well as the certification
report of the independent auditors, within 30 (thirty) calendar days of their
approval, but in any case no later than 150 (one hundred and fifty) calendar
days from the end of the financial year to which the financial statements refer;

 

  (ii)

as of the financial year that ends on 31 December 2017, the annual consolidated
financial statements of the Borrower, duly approved, accompanied by the
explanatory notes and the report of the directors and, where applicable, of the
board of statutory auditors, as well as the certification report of the
independent auditors, within 30 (thirty) calendar days of their approval, but in
any case no later than 150 (one hundred and fifty) calendar days from the end of
the financial year to which the financial statements refer;

 

  (iii)

where it has been drawn up, the consolidated and non-consolidated half-yearly
financial statements of the Borrower, duly approved, within 30 (thirty) calendar
days of their approval, but in any case no later than 120 (one hundred and
twenty) calendar days from the expiry of the half-year to which the financial
statements refer;

 

  (iv)

as soon as available and in any event within 30 (thirty) calendar days of the
date of approval, updates to the Business Plan approved by the Board of
Directors of the Borrower.

 

27



--------------------------------------------------------------------------------

11.3

Statement of Compliance

The Borrower shall send to the Lender, together with each annual financial
statement delivered in accordance with Article 11.2 (Financial Statements), a
Statement of Compliance confirming compliance with the Financial Parameters,
signed by the Chairman of the Board of Directors of the Borrower, together with
a report from the Independent Auditors on said Statement of Compliance.

 

11.4

Information

 

11.4.1

The Borrower shall provide the Lender with a copy of the Borrower’s current
ledger of shareholders within 5 (five) Business Days of such request.

 

11.4.2

Without prejudice to the obligation of prior consent referred to in Article
13.2.6 (Extraordinary Transactions) of this Agreement, the Borrower shall
provide in writing to the Lender, within 10 (ten) Business Days of receipt of
such request, the information reasonably required in relation to the Target
Group companies and concerning the extraordinary transactions which they intend
to carry out or have carried out.

 

11.4.3

The Borrower shall promptly inform the Lender of the occurrence of any
Significant Prejudicial Event, Acceleration Event and/or Potential Acceleration
Event of which it is aware and, upon receipt of a written request to that effect
from the Lender, the Borrower shall confirm to the Lender that, without
prejudice to what has been notified to the Lender, or as notified in such
confirmation, no Acceleration Event and/or Potential Acceleration Event has
occurred and is persistent or, if an Acceleration Event and/or Potential
Acceleration Event is in progress, it shall specify the event and the steps, if
any, to be taken in order to remedy it.

 

11.5

Litigation

As soon as the Borrower becomes aware of this, it shall promptly inform the
lender of any measure of any nature and/or any claim or action threatened in
writing or brought by a third party against any company of the Target Group that
determines or could reasonably determine a Significant Prejudicial Event, as
well as of any application for admission to Insolvency Proceedings.

ARTICLE XII - FINANCIAL OBLIGATIONS

 

12.1

Financial obligations

 

(i)

Throughout the duration of the Loan Agreement, the Borrower undertakes to comply
with the following financial parameters:

 

  (i)

NFP/EBITDA Ratio: for each Reference Date (indicated in the left column of the
table below), the NFP/EBITDA Ratio shall not be greater than or equal to the
maximum value indicated in relation to the relevant Reference Date in the right
column of the table below:

 

Reference Date

   Debt Cover

31 December 2017

   £ 2.0x

31 December 2018

   £ 1.9x

31 December 2019

   £ 1.8x

31 December 2020

   £ 1.7x

31 December 2021

   £ 1.7x

 

  (ii)

NFP/Equity Ratio: on each Reference Date, the NFP/Equity Ratio shall not be
greater than or equal to 1.3x.

 

28



--------------------------------------------------------------------------------

12.2

Verification of Financial Parameters

 

(a)

In respect of each Reference Date, compliance with the Financial Parameters
shall be verified in relation to the twelve-month period immediately preceding
such Reference Date (the “Reference Period”).

 

(b)

Irrespective of what is stated in the Statement of Compliance, the verification
of the Financial Parameters on each applicable Reference Date shall take place,
in respect of each Reference Date, on the basis of the consolidated economic and
asset situation of the Borrower, pro forma without the inclusion of Target, to
be delivered to the Lender on such Verification Date in accordance with Article
11.2 (Financial Statements), paragraph (i) of this Agreement.

 

(c)

Compliance with the Financial Parameters shall be confirmed by the delivery of
the relevant Statement of Compliance in accordance with Article 11.3 (Statement
of Compliance) of this Agreement signed by the persons referred to therein.

 

(d)

It is hereby understood that the Transaction’s Financial Debt and the changes,
positive or negative, in the calculation of the fair value of the Significant
Hedging Derivatives will not be included in the calculation of the Financial
Parameters.

 

12.3

Equity Cure

 

(a)

In the event of non-compliance with one or more of the Financial Parameters on a
Reference Date, where such non-compliance can be remedied, it may be remedied on
the relevant Verification Date by means of an Equity Contribution and/or a
Shareholders’ Loan, of an amount sufficient to ensure that, if such Equity
Contribution and/or Members’ Loan had been made before the Reference Date, the
threshold of the Financial Parameter and/or the Financial Parameters would not
have been breached (“Equity Cure”), provided that this does not lead in any
event to a Change in control.

 

(b)

The Equity Cure remedy referred to in the preceding paragraph can be applied no
more than 2 (two) times during the life of the Loan.

 

(c)

The Borrower shall prove that the threshold for the Financial Parameter and/or
Financial Parameters not complied with has been met and that the Equity
Contribution and the Equity Cure comply with the requirements set out in
paragraphs (a) and (b) above, by delivering the Statement of Compliance, signed
by one of its directors and accompanied by a report from the Independent
Auditors appointed to certify the related accounting documents, confirming the
compliance of the calculations and indications contained in such Statement of
Compliance with the limits and calculations permitted under the applicable
professional standards, as well as giving evidence of the Equity Contribution
made for the purposes of the Equity Cure.

 

(d)

The Equity Contribution referred to in paragraph (a) above shall be deducted
from the Net Financial Position for the purposes of calculating the relevant
Financial Parameter.

ARTICLE XIII - OBLIGATIONS OF THE BORROWER

For the purposes of this Agreement and for the duration of this Agreement and
until all of the Lender’s claims have been discharged pursuant to the Financial
Documentation, the Borrower undertakes, for itself and, where specified, for the
companies of the Group, for the companies of the Target Group and/or for the
Shareholders, also pursuant to and for the purposes of Article 1381 of the
Italian Civil Code, to comply strictly with all the obligations provided for in
Article XIII (Obligations of the borrower) of this Agreement.

 

13.1

Obligations to act

 

13.1.1

Status

 

(i)

The Borrower shall do, and ensure any other company of the Target Group does,
what is necessary to preserve its legal status, and shall do what is necessary
to obtain and maintain fully valid and

 

29



--------------------------------------------------------------------------------

  effective all authorisations, approvals, licences, consents and exemptions of
a governmental or other nature required by the laws of the country where each
such company was incorporated in order to enable it to carry out its business
legally.

 

(ii)

The Borrower shall do, and ensure any other company of the Target Group does,
what is necessary to obtain, maintain and preserve the validity and
effectiveness of its rights including, inter alia, contracts, concessions,
tenders, consents and other rights that are necessary for the performance of its
business and to fulfil its obligations under the Financial Documentation and/or
the Transaction Documents.

 

13.1.2

Compliance with the law

 

(i)

The Borrower shall comply, in all material respects, with all applicable laws,
in relation to its own assets or to the business carried out, the failure to
comply with which may result in a Significant Prejudicial Event.

 

(ii)

The Borrower shall comply, in all material respects, with the collective labour
agreements and all applicable laws regarding work, health, hygiene and safety in
the workplace.

 

13.1.3

Taxes and contributions

 

(i)

The Borrower shall regularly and promptly pay to the competent authorities, at
their respective deadlines, all taxes, withholding taxes and social security
contributions (including penalties and interest) due, including taxes, duties
and governmental charges.

 

(ii)

The Borrower shall properly and accurately prepare and file(i.e., such as to
reflect all relevant tax and social security obligations), within the time
limits and in the manner prescribed by applicable law, all tax returns, other
tax returns and documentation relating to social security contributions to be
filed by each of them.

 

13.1.4

Safeguarding assets

 

 

The Borrower must maintain and preserve all the assets necessary for the
performance of its business in good condition and in ordinary condition, except
for normal wear and tear.

 

13.1.5

Insurance

 

(i)

The borrower shall take out and maintain valid, effective and binding insurance
policies relating to its employees, to each of the assets owned and/or used by
it, and to its business, from leading insurance companies, according to
standards in line with the practice for similar companies.

 

(ii)

The Borrower shall promptly comply, in all material respects, with the terms and
conditions of all insurance policies.

 

13.1.6

Guarantees

 

(i)

The Borrower shall, at its own expense, take all necessary steps to perfect
and/or protect the Borrower’s rights as set out in the Financial Documentation,
and to preserve the guarantee rights that any document forming part of the
Financial Documentation has intended to establish or prove, without prejudice to
the fact that the Borrower will comply with and promptly carry out all
reasonable instructions and directives received from the Lender in this regard.

 

(ii)

The Borrower shall not carry out and shall refrain from carrying out any
activity which may prejudice the rights of the Lender arising from the Financial
Documentation.

 

13.1.7

Certification

 

 

The borrower shall have its annual statutory financial statements and, as from
31 December 2017, its annual consolidated financial statements certified by
Independent Auditors.

 

30



--------------------------------------------------------------------------------

13.1.8

Clause of Pari Passu

Without prejudice to the privileges that arise ex lege, any payment obligation
arising from the Financial Documentation must be placed at least at the same
level with respect to the rights of all other unsecured and non-secured
creditors of the borrower.

 

13.1.9

Intellectual Property

The Borrower shall retain full and exclusive ownership of the Intellectual
Property Rights of which it is the owner. The Borrower undertakes to comply,
exactly and promptly, with all contractual and legal provisions relating to
Intellectual Property Rights that are necessary or otherwise useful for the
performance of its business as currently conducted.

 

13.1.10

Date of First Closing and Date of Second Closing

The Borrower will have to make sure that:

 

  (i)

on the Date of First Closing:

 

  a.

at the same time, (a) the Initial Consideration from the Loan is paid in full by
the Borrower to the Sellers, and (b) the Borrower becomes the owner of 51% of
the share capital of Target; or, alternatively, if at the Date of First Closing
the Authorisation has not yet been obtained,

 

  b.

at the same time (a) the Initial Consideration First Instalment is paid in full
from the Loan by the Borrower to the Sellers and (b) the Borrower becomes the
owner of 49% of the share capital of Target;

 

  (ii)

if, on the Date of First Closing, no Authorisation has been by the Borrower,
within 30 (thirty) Business Days from the Date of Authorisation, at the same
time (a) the Borrower shall pay the Sellers the Initial Consideration Second
Instalment from the amount of the Loan available at the time and (b) the
Borrower becomes the owner of 2% of the share capital of Target; and

 

  (iii)

at the Date of the Second Closing, at the same time, (a) the Second Shareholding
Consideration is paid in full by the Borrower to the Sellers from the amount of
the Loan available at the time and (b) the Borrower becomes the owner, among
other things, of 27.9% of the share capital of Target.

 

13.1.11

Documents of the Transaction

The Borrower undertakes (i) to fulfil, and to ensure that Target and/or each
Shareholder and any other party diligently fulfils the obligations undertaken
pursuant to the Transaction Documents; (ii) where appropriate, to undertake, and
to ensure that Target and/or each Shareholder diligently and strictly undertake
the necessary initiatives for the protection of its rights pursuant to the same
documents; and (iii) to respect, and to ensure that Target and/or each Member
respects, in all material respects, all applicable laws in relation to the
Transaction.

 

13.1.12

Hedging Agreements - Right to match

 

(i)

The Borrower undertakes to enter into Hedging Agreements to cover the risk
relating to the Interest Rate of the Loan, in accordance with the provisions of
the Letter of Hedging Strategy.

 

(ii)

The Borrower acknowledges that the Initial Lender has not undertaken any
obligation to enter into any Hedging Agreement with the Borrower in relation to
the Loan.

 

(iii)

In view of the underwriting of the Loan by the Initial Lender, the Borrower
grants the Initial Lender a pre-emptive right in relation to (a) the hedging
transactions against fluctuations in interest rates and/or exchange rates
entered into by the Borrower in the course of its business and/or (b) the
structuring of the Listing (the transactions under (a) and (b), together, being
the “Significant Transactions”) to be exercised under the following terms and
conditions:

 

31



--------------------------------------------------------------------------------

  (a)

within 15 (fifteen) Working Days from the invitation of the Borrower, the Lender
shall send the Borrower its proposal for Significant Transactions;

 

  (b)

within 10 (ten) Working Days of the Lender’s proposal, the Borrower may also
promptly notify the Lender (the “Significant Transaction Communication”) of any
solicitation made or expression of interest received from a Third Party Offeror
for the Significant Transactions, indicating in detail their terms and
conditions, and may not enter into the Significant Transaction with the Third
Offeror if the Lender has communicated in writing to the Borrower, within 5
(five) Business Days from the date of receipt of the Significant Transaction
Communication, its intention to exercise its pre-emptive right and enter into
the Significant Transaction under the same conditions as those offered by the
Third Offeror;

 

  (c)

in the event that no Significant Transaction Notices of Third Party offers have
been received within 15 (fifteen) Business Days of the Initial Lender’s proposal
under point (a), or the Initial Lender has exercised the option under point (b),
the Borrower shall finalise the Significant Transaction with the Lender (in the
case under (b) under the same conditions as those offered by the Third Party
Offeror or in the case under (a) under the conditions proposed by the Lender).

The Borrower acknowledges that the Lender has not undertaken any obligation to
conclude any Significant Transaction with the Borrower.

 

13.2

Obligations not to act

 

13.2.1

Modifications of Articles of Association

The Borrower shall not make any changes, modifications or additions to its
articles of association and/or articles of incorporation that are (i) related to
its corporate purpose; and/or (ii) such as to substantially modify the business
carried out by the Borrower, and/or (iii) related to the transfer of the
registered office abroad, it being understood that no changes, modifications or
additions that entail a Significant Prejudicial Effect may be made.

 

13.2.2

Change of business

The Borrower shall not cease or make any substantial changes, and shall ensure
that Target does not cease or make any substantial changes, to its business as
conducted on the Date of Signing. The Borrower shall not enter into, and shall
ensure that no Shareholder enters into, shareholder agreements in relation to
Target, or similar commitments.

 

13.2.3

Changing Accounting Principles

The borrower shall not change, and shall not cause any of the other companies
belonging to the Group to change, the Accounting Principles, significant
accounting and drawing up practices and/or the reporting periods under which the
related financial statements and accounting documents are drawn up as of the
Date of Signature, it being understood that the adoption of the IAS by the
Borrower and the companies of the Group will be allowed on condition that
changes to the financial definitions in Article 1.1 (Definitions) deemed
necessary or appropriate for the Lender, in the light of the current financial
obligations, for the verification of the Financial Parameters are agreed in
advance and in good faith between the Parties.

 

13.2.4

Capital reduction

Unless required by law, the Borrower will not reduce its share capital, without
prejudice to the Borrower’s undertaking to cover losses in excess of the limits
indicated in articles 2446, 2447 or 2482bis or 2482ter of the Italian Civil Code
through the use, inter alia, of reserves or shareholder loans that shall be
converted into equity items, or by requesting payments to cover losses from its
shareholders, or via irrevocable and unconditional capital contributions.

 

32



--------------------------------------------------------------------------------

13.2.5

Distributions

 

(a)

The borrower undertakes not to approve or distribute any dividend, nor to
redeem, repurchase, return or repay capital contributions, nor to approve or
make Distributions unless any of the following conditions are met:

 

  (A)

taking into account the leverage ratio as of the Verification Date immediately
prior to the date of the Distribution, indicated in column I (leverage ratio) of
the table below, as from the Verification Date relating to 31 December 2017
(inclusive), the Borrower decides to distribute operating profits for an amount
corresponding to the percentage indicated in column 2 (Distribution (%) of the
table below:

 

Leverage Ratio

  Distribution (%)   LR < 0.0x     30 %  LR < -0.3x     80 % 

 

  (B)

the prior written consent of the Lender is obtained.

 

(b)

The Borrower shall ensure that Target and each other company in the Group shall
not approve or distribute any dividend or redeem, repurchase, return or repay
any capital contributions or approve or make any Distribution to any third party
other than the Borrower.

 

(c)

The borrower undertakes to set aside as a capital reserve an amount equal to at
least 50% of the Distributions received during a financial year for any reason
by Target and/or the other companies of the Group.

 

13.2.6

Extraordinary transactions

Except for: (1) the Permitted Acquisitions, (2) the transformation into a
joint-stock company under Italian law of the Borrower, and (3) the capital
increases of the Borrower that do not result in a Change of Control, the
Borrower may not decide and implement, without the prior written consent of the
Lender, which shall not be unreasonably withheld:

 

  (a)

transactions that entitle the relevant shareholders to exercise their right of
withdrawal from the relevant company;

 

  (b)

separations, demergers, spin-offs, contributions and assignments of companies
and/or business units;

 

  (c)

mergers or acquisitions of own shares;

 

  (d)

acquisitions or assignments of companies;

 

  (e)

liquidation (including voluntary liquidation);

 

  (f)

assets allocated to a specific transaction pursuant to Article 2447-bis et seq.
of the Italian Civil Code, and financing allocated to a specific transaction
pursuant to Article 2447-decies of the Italian Civil Code;

 

  (g)

issuances of financial instruments, excluding financial instruments issued in
the context of stock options or other incentive plans;

 

  (h)

capital reductions, except for capital reductions required by law; and

 

  (i)

other transactions having equivalent economic effects to those referred to in
the preceding points.

 

33



--------------------------------------------------------------------------------

13.2.7

Financial indebtedness

 

  (a)

For the entire duration of the Loan, the Borrower undertakes not to assume
medium/long-term Financial Indebtedness, unless (i) both Financial Parameters
are respected or (ii) where the Financial Parameters are not respected, the
prior consent of the Lender is given.

 

  (b)

In any event, the Borrower may take on: (i) Short-term financial indebtedness
relating to the disinvestment of receivables for working capital requirements or
the issue of new bank/insurance sureties to meet ordinary business needs (such
as, for example, but not limited to, refunds of VAT credits, bid bonds, advance
bonds and performance bonds); and (ii) Transaction Financial Indebtedness and
Significant Hedging Derivatives.

 

13.2.8

Prohibition of creating Restrictions

Except for the prior written consent of the Lender and subject to the Admitted
Constraints and, to the extent necessary, the Additional Bank Guarantees, the
Borrower:

 

  (a)

shall not create or allow any Constraints on its assets (present and future),
expressly including pre-emptive rights and/or preferential rights over its
claims (present and future); and

 

  (b)

shall not grant Restrictions on its assets and/or guarantees to third parties in
their capacity as lenders of a Financial Debt, unless similar Restrictions
and/or guarantees are simultaneously granted in favour of the Lender in relation
to the Loan.

 

13.2.9

Assignment Actions

Unless with the prior written consent of the Lender, the Borrower shall not
engage in any act of sale, assignment, transfer or usufruct (through the
execution of one or more transactions or a series of transactions, whether
related or not), involving shareholdings held in any company of the Group and/or
company and/or business branches and/or other assets of the relevant company of
the Group except for the Permitted Assignment Actions. For the sake of clarity,
the Permitted Assignment Actions do not include assignments, in one or more
instalments, of the shareholdings held by the borrower in Target that involve a
change of control.

 

13.2.10

Derivative or currency transactions

Without prejudice to Article 13.1.12 (Hedging Agreements - Right to match)
above, the Borrower shall not engage in derivative and currency transactions
that do not relate to its core business and, in any event, are of a speculative
nature and/or purpose.

 

13.2.11

Changing the financial year

The borrower undertakes not to change its financial year.

 

13.2.12

Changing Transaction Documents

 

(a)

With reference to the Transaction Documents delivered by the Borrower to the
Lender on the Date of Signature, the Borrower shall not (i) amend or supplement
the Transaction Documents as delivered on that date; (ii) shall not withdraw
from, terminate or cause any company of the Target Group to withdraw from or
terminate the Transaction Documents and (iii) shall not enter into and cause any
company of the Target Group to enter into contracts, other than the Transaction
Documents, with all or some of the Sellers, its subsidiaries, affiliates or
related parties.

 

(b)

The Borrower shall not waive and shall not cause any company of the Target Group
to waive any of its rights and actions under the Transaction Documents, as
delivered by the Borrower to the Lender on the Signing Date, and shall exercise
such rights and actions in such a way as not to affect the Lender’s credit
claims, as reasonably agreed in advance with the Lender.

 

13.2.13

Loans to third parties

 

(a)

The borrower shall not grant any financing or loans to third parties (other than
Group companies) or give guarantees of a personal nature as a guarantee of
Financial Indebtedness assumed by third parties

 

34



--------------------------------------------------------------------------------

  (other than Group companies) or otherwise be an active party pursuant to any
Financial Indebtedness, except for (i) financing or loans granted to Group
companies, for a total maximum amount, during the same financial year, of Euros
800,000.00 (eight hundred thousand/00), (ii) for the Additional Bank Guarantees
and (iii) when the prior written consent of the Lender is obtained.

 

(b)

Subject to the prior written consent of the Lender, the borrower shall ensure
that no company in the Group (other than the Borrower) provides any financing to
any third party (other than a company in the Group), or provides personal
guarantees (to any person other than a company in the Group) or is an active
party in any Financial Indebtedness, except for the Admitted Constraints.

 

13.2.14

Shareholders’ loans

The Borrower undertakes:

 

  (a)

to ensure that any shareholder loan granted and/or disbursed in its favour by
any Shareholder is a Shareholder Loan within the meaning and for the purposes of
this Agreement; and

 

  (b)

to sign, and to ensure that each Shareholder financing a Shareholder Loan signs,
at the same time as signing the documentation relating to the Shareholder Loan,
the subordination agreement with the Lenders, subject to the prior approval of
the Lenders, as defined in the definition of Shareholder Loans.

ARTICLE XIV - EXPIRY EVENTS, TERMINATION EVENTS AND WITHDRAWAL EVENTS

 

14.1

Expiry Events

 

14.1.1

Operation of the acceleration clause

It is expressly agreed that the occurrence of any circumstance referred to in
Article 1186 of the Italian Civil Code, to which each of the following events is
conventionally deemed as equivalent, with the effects referred to in Article
14.1.3 below (Return of the Loan), shall constitute a cause for operation of the
acceleration clause for any term established in this Agreement:

 

(a)

(i) the calling or meeting of the competent corporate body of any of the
companies of the Target Group to approve the submission of an application for
admission to any Insolvency Proceedings with respect to a company of the Target
Group or (ii) the calling or meeting of the corporate body of any of the
companies of the Target Group to approve the liquidation, dissolution or other
procedure having similar effects to the procedures indicated above;

 

(b)

the submission by a third party of an application for the admission of any
company of the Target Group to (i) any bankruptcy proceedings or
(ii) liquidation or dissolution proceedings, or to any other procedure having
similar effects to the procedures indicated above, unless the following
circumstances occur together, in the reasonable opinion of the Lender, (a) such
request is challenged diligently and in good faith, with appropriate legal
remedies and with a reasonable chance of success, and (b) in any event, such
request is rejected, withdrawn, shelved (including by means of an act of desist)
or declared inadmissible within 90 (ninety) calendar days from the date of
submission of the request;

 

(c)

the performance by a company of the Target Group and/or the Shareholders of any
formal act (other than those referred to in points (a) and (b) above) upon the
opening of any Insolvency Proceedings against a company of the Target Group or
for the purpose of subjecting any company of the Target Group to liquidation
(including voluntary liquidation), dissolution or other proceedings having
similar effects to those indicated above;

 

(d)

the calling and/or meeting of the competent corporate body of any company of the
Target Group to examine the possibility of assigning assets to its creditors
pursuant to articles 1977 et seq. of the Italian Civil Code, or the
restructuring of Financial Indebtedness other than that referred to in point
(vii) of the definition of “Financial Indebtedness” (even if only in part) of
the Borrower or of any company of the Target Group by means of agreements,
withdrawals, consolidations, payment deferrals and/or settlement operations;

 

35



--------------------------------------------------------------------------------

(e)

any security given to the Lender under the Financial Documentation becomes void
or voidable or invalid or ineffective;

 

(f)

a company of the Target Group is in a State of Insolvency or is subject to
insolvency, liquidation and/or dissolution proceedings.

 

14.1.2

Effectiveness of the operation of the acceleration clause

The Lender shall inform the Borrower of its intention to exercise the rights set
out in Article 14.1.1 (Operation of the acceleration clause) by a notice sent to
the borrower by facsimile or registered letter with acknowledgement of receipt
and the operation of the acceleration clause of this Agreement shall become
immediately effective upon receipt of the Lender’s notice by the Borrower.

 

14.1.3

Repayment of the loan



On the date on which the operation of the acceleration clause becomes effective
pursuant to Article 14.1.2 (Effectiveness of the acceleration clause) of this
Agreement:

 

  (a)

the Total Commitment shall be immediately and automatically withdrawn and
cancelled; and

 

  (b)

the Borrower shall immediately reimburse to the Lender the amount disbursed to
it but not yet repaid, together with accrued interest and interest on arrears,
until the day of actual repayment, in addition to expenses, costs (including
Repayment Costs) and fees and any other amount due under the Financial
Documentation.

 

14.2

Termination Events

 

14.2.1

Termination

Subject to any remedy permitted under applicable law and subject to the
provisions of Article 14.2.2 below (Effectiveness of termination), this
Agreement shall be automatically terminated, on the initiative of the Lender,
pursuant to Articles 1454 and/or 1456 of the Civil Code with the effects
referred to in Article 14.2.2 below (Effectiveness of Termination) on the
occurrence of any of the following circumstances:

 

(a)

the Borrower does not promptly pay any amount owed by it under this Agreement
and/or the other Financial Documentation in the terms and manner specified, as
the case may be, in this Agreement or the other Financial Documentation, unless
such non-performance is due to technical impossibility not to be blamed on the
Borrower to forward the relevant funds, in which case the non-performance shall
be remedied on the third Business Day following the date on which the relevant
payment was due;

 

(b)

Credit Line A or Credit Line B is used, in whole or in part, for a purpose other
than that referred to in Article 2.2 (Purpose) of this Agreement;

 

(c)

at any time any of the obligations set out in Articles II (Loan), 7.2 (Mandatory
early repayment of the Loan), 11.2 (Balance sheets) (i), XII (Financial
Obligations) and XIII (Obligations of the Borrower) (other than the obligations
set out in Articles 13.1.2 (Compliance with the Law), 13.1.3 (Taxes, duties and
contributions), 13.1.4 (Safeguarding of assets), 13.1.5 (Insurance) and 13.1.9
(Intellectual Property) which are therefore deemed to be included in paragraph
(d) below) of this Agreement and/or any other obligation provided for in the
Guarantee Agreements, is not properly and promptly performed;

 

(d)

at any time any obligation under this Agreement (other than those referred to in
paragraph (c) above) and/or the other Financial Documentation is not properly
and promptly performed and such breach,

 

36



--------------------------------------------------------------------------------

  if it is can be remedied, is not remedied within 10 (ten) Business Days from
the earlier of the dates on which the Lender notified the borrower of the breach
and the date on which the Borrower became aware of such breach;

 

(e)

any of the representations and warranties made or to be deemed expressly
repeated by the Borrower and/or any other Target Group company and/or any
Shareholder in this Agreement or in the remaining Financial Documentation or in
any attachment thereto or any other document, certificate or statement delivered
by it under the Financial Documentation was or appears to have been unfulfilled,
untruthful, inaccurate, inaccurate or materially misleading at the time it was
made or deemed to have been repeated.

 

14.2.2

Effectiveness of the termination

Without prejudice to any time limits for remedying the breaches provided for in
Article 14.2.1 above (Termination), the Lender will inform the Borrower of its
intention to exercise its right to terminate this Agreement in accordance with
Article 14.2.1 (Termination) of this Agreement by means of a notice sent to the
Borrower by facsimile or registered letter with acknowledgement of receipt. The
termination of this Agreement shall take effect on the fifteenth Business Day
following the date of receipt by the Borrower of the Letter of Formal Notice
from the Lender or, in the case of termination pursuant to Article 1456 of the
Italian Civil Code, on the date on which the Borrower receives the notice from
the Lender.

 

14.2.3

Repayment of the Loan

On the date on which termination becomes effective pursuant to Article 14.2.2
(Effectiveness of termination) of this Agreement:

 

  (a)

the Total Commitment shall be immediately and automatically withdrawn and
cancelled; and

 

  (b)

the Borrower shall immediately reimburse to the Lender the amount disbursed to
it and not yet repaid, together with accrued interest and late payment interests
up to the date of actual repayment, plus expenses, costs (including Repayment
Costs) and fees and any other amounts due under the Financial Documentation.

 

14.3

Withdrawal Events

 

14.3.1

Withdrawal

Without prejudice to the events referred to in this Article 14.3.1 (Withdrawal)
being considered as Acceleration Events pursuant to Article 1186 of the Civil
Code, and without prejudice to the provisions of Article 14.3.2 below
(Effectiveness of withdrawal) it is expressly agreed that the Lender may
terminate this Agreement pursuant to Article 1845 of the Civil Code, with the
consequences provided for in Article 14.3.3 (Repayment of Loan) on the
occurrence of any of the following circumstances, and the Parties expressly
agree that any of the events provided for in this Article 14.3.1 (Withdrawal)
shall be deemed to constitute just cause for the purposes of Article 1845 of the
Civil Code, and that the Borrower waives any defence or claim in this respect:

 

  (a)

at any time any obligation under this Agreement and/or the other Financial
Documentation is not properly and promptly performed by the Shareholders or the
relevant parties (other than the Lender and the Borrower) and such
non-performance, if it can be remedied, is not remedied within 20 (twenty)
Business Days from the earlier of the date on which the Lender gave notice of
non-performance to the Borrower and the date on which the Borrower became aware
of such non-performance

 

  (b)

any of the representations and warranties made or to be deemed expressly
repeated by a Target Group company and/or any Shareholder in this Agreement or
in the remaining Financial Documentation or

 

37



--------------------------------------------------------------------------------

  in any attachment thereto or any other document, certificate or statement
delivered by it under the Financial Documentation was or appears to have been
unfulfilled, untruthful, inaccurate, inaccurate or materially misleading at the
time it was made or deemed to have been repeated.

 

(c)

any Distribution has been approved by any of the corporate bodies of the
Borrower in breach of the provisions of Article 13.2.5 (Distributions);

 

(d)

the borrower or any other company of the Target Group ceases to carry out the
business it currently carries out, or commences a business that is substantially
different from those referred to in its current corporate purpose;

 

(e)

the Acquisition is invoked or is found to be invalid and/or non effective,
unlawful or the Acquisition cannot be carried out, for whatever reason;

 

(f)

breach and/or default by the Borrower and/or any Shareholder and/or Target
and/or any of the Sellers and/or any other person of any of the obligations set
out in the Transaction Documents;

 

(g)

The borrower and/or any Target Group company is formally requested in writing by
the relevant creditor(s) to repay the loan before the original due date
following a declaration of an acceleration event and/or termination and/or
withdrawal by such creditor(s), or following a declaration of the occurrence of
a termination condition by the relevant creditor(s) or otherwise (including
compulsory early repayment) of any Financial Debt of the borrower and/or any
company of the Target Group whose individual amount is equal to or greater than
Euros 1,000,000.00 (one million/00) or several Financial Debts whose total
amount - in aggregate with the amount of other Financial Debts referred to in
this paragraph - is equal to or greater than 2,000,000 (two million/00) for the
entire duration of the Loan;

 

(h)

one or more of the creditors of the borrower and/or of any company of the Target
Group become entitled to claim in advance of the original due date pursuant to
the provisions of the repayment of any Financial Debt (even if only in part) the
amount of which is individually equal to or greater than Euro 1,000,000.00 (one
million/00) or more Financial Debts the total amount of which - in aggregate
with the amount of other Financial Debts referred to in this paragraph - is
equal to or greater than Euro 2,000,000.00 (two million/00) for the entire
duration of the Loan;

 

(i)

without prejudice to the provisions of this Article 14.3.1 (Withdrawal), which
follows, a present and/or future guarantee issued and/or a present and/or future
Constraint granted by the Borrower and/or a company of the Target Group and/or
in the interest of the Borrower and/or any company of the Target Group - in an
amount individually equal to or greater than Euro 1,000,000.00 (one million/00)
- is the subject of a formal written request for enforcement, or when aggregated
with the value of the guarantees and Constraints subject to previous enforcement
requests it is equal to or greater than Euros 2,000,000.00 (two million/00) for
the entire duration of the Loan;

 

(j)

against the borrower and/or any company of the Target Group (i) a sentence
and/or other enforceable sentence (even if only provisionally) is issued to pay
damages or, in any case, to pay sums in excess (or a settlement agreement is
stipulated), individually considered or combined with other similar measures
(including, for this purpose, any settlement agreements signed by the Borrower
and/or by any company of the Target Group to prevent or put an end to a dispute)
issued/decided previously in relation to the Borrower and the companies of the
Target Group, for the entire duration of the Loan, of Euros 5,000,000.00 (five
million/00), or in any case (ii) a sentence and/or other measure (including any
settlement agreement) that causes a Significant Prejudicial Effect;

 

(k)

an enforcement, precautionary, monitoring, or similar measure in the relevant
jurisdiction is issued against the Borrower and/or any company of the Target
Group for an amount equal to or greater than, individually considered or
combined with other enforcement, precautionary, monitoring, or similar measure
in its relevant jurisdiction issued against the Borrower and/or any company of
the Group, in excess of Euros 2,000,000.00 (two million/00);

 

38



--------------------------------------------------------------------------------

(l)

one or more ordinary, special, arbitration, administrative proceedings,
proceedings of any other nature (including, but not limited to, any proceedings
instituted by the tax authorities) have been initiated against one or more
companies of the Target Group or their respective assets, which may reasonably
have a negative outcome and, if they have a negative outcome, give rise to, or
in any event may reasonably give rise to, a Significant Prejudicial Event;

 

(m)

the Borrower and/or any other company of the Target Group experiences a
situation as per article 2446 and/or 2447 and/or 2482bis and/or 2482ter of the
Italian Civil Code and/or other applicable law and/or foreign regulations having
similar purposes and/or effects, inherent to situations similar to those
indicated above, unless such situation is remedied through an adequate capital
increase and/or non-refundable capital payment made by the Shareholders such as
to ensure the previous corporate form and share capital within 90 (ninety) days
from the time the event has occurred;

 

(n)

the Auditing Firm, with reference to the certification report relating to the
consolidated or non-consolidated period financial statements of the Borrower or
of any other company of the Target Group subject to certification, issues an
adverse opinion or a declaration that it is impossible to express an opinion, or
does not issue a certification;

 

(o)

the forfeiture, termination, cancellation, nullity, non-existence,
ineffectiveness and/or illegality of one or more of the Transaction Documents
and/or Financial Documentation (or of one or more relevant provisions thereof)
is invoked in court;

 

(p)

the forfeiture, termination, annulment, nullity, non-existence, ineffectiveness
and/or unlawfulness of one or more of the Transaction Documents and/or Financial
Documentation (or of one or more relevant provisions thereof) and/or the
withdrawal from any document forming part of the Transaction Documents and/or
Financial Documentation is exercised;

 

(q)

an action is filed for nullity, annulment, ineffectiveness in relation to a
document that forms part, as the case may be, of the Transaction Documents (or
one or more relevant provisions thereof) and/or of the Financial Documentation
(or one or more relevant provisions thereof), or an action aimed at obtaining
the termination of one of the above documents where one or more of such actions
may reasonably have a positive outcome for its/their proponent;

 

(r)

the occurrence of an event and/or series of events and/or circumstance which
gives or may reasonably give rise to a Significant Prejudicial Event;

 

(s)

in respect of any Reference Date, there is any failure to comply with any of the
Financial Parameters set out in Article 12.1 (Financial Obligations) of this
Agreement which has not been remedied in accordance with Article 12.3 (Equity
Cure) to the extent and under the conditions set out therein;

 

(t)

by the Date of First Closing, failure to pay the Initial Consideration in
relation to the First Shareholding or, where the Date of Authorisation is later
than the Date of First Closing, failure to pay the Initial Consideration First
Instalment in relation to the First Initial Shareholding;

 

(u)

where the Date of Authorisation is later than the Date of First Closing, failure
to pay the Initial Consideration First Instalment in relation to the First
Additional Shareholding;

 

(v)

by the Date of Second Closing, failure to pay the Second Shareholding
Consideration in relation to the Second Shareholding; and/or

 

(w)

failure to complete the Acquisition of the First Shareholding on the First
Closing Date or, if the Acquisition Date is later than the First Closing Date,
failure to complete the Acquisition of the First Initial Shareholding on the
First Closing Date;

 

(x)

if the Acquisition Date is later than the First Closing Date, failure to
complete the Acquisition of the First Additional Shareholding within 30 (thirty)
Business Days from the Authorisation Date;

 

(y)

failure to complete the Acquisition of the Second Shareholding on the Date of
Second Closing.

 

39



--------------------------------------------------------------------------------

14.3.2

Effectiveness of withdrawal

The Lender shall inform the borrower of its intention to exercise its right to
terminate this Agreement pursuant to Article 14.3.1 (Withdrawal) by means of a
notice sent to the Borrower by facsimile or registered letter with
acknowledgement of receipt. Withdrawal from this Agreement shall take effect on
the fifteenth Business Day following the date of receipt by the Borrower of the
notice from the Lender.

 

14.3.3

Repayment of the loan

On the date on which the withdrawal becomes effective in accordance with Article
14.3.2 (Effectiveness of withdrawal) of this Agreement:

 

  (a)

the Total Commitment shall be immediately and automatically withdrawn and
cancelled; and

 

  (b)

the Borrower shall immediately reimburse to the Lender the amount disbursed to
it and not yet repaid, together with accrued interest and late payment interests
up to the date of actual repayment, plus expenses, costs (including Repayment
Costs) and fees and any other amounts due under the Financial Documentation.

ARTICLE XV - PAYMENTS

The Borrower shall make the payments provided for in the Financial Documentation
into a current account indicated by the Creditor, in euros for the entire
amount, without being able to proceed with any offsetting, regardless of any
dispute, including judicial dispute, that may have arisen between the Lender and
the Borrower and/or any dispute or objection (including for compensation) that
may be or has been raised by the Borrower(solve et repete). The Lender shall be
entitled to set off any and all receivables due from the Borrower under the
Financial Documentation against any and all receivables (whether due or not) due
from the Borrower. The Lender may refuse third-party payments.

ARTICLE XVI - FEES AND EXPENSES

 

16.1

Fees related to Loan

 

(a)

The Borrower shall pay to the Lender, on the Date of Signature, a one-off fee,
in addition to any other fee provided for under the Financial Documentation, in
relation to the provision of the Loan, of an amount equal to 50 basis points to
be calculated on the maximum total amount of the Loan (the “Arrangement and
Underwriting Fee”).

 

(b)

The Borrower shall pay, in respect of the Loan, a non-use fee (the “Non-Use
Fee”) to be calculated by applying an annual rate of 0.75% (zero point
seventy-five percent) of the applicable Margin to the amount of Credit Line A
and/or Credit Line B not used by the Borrower from time to time, from the Date
of Signature until the last day (inclusive) of the relevant Availability Period
(or the date on which Credit Line A and/or Credit Line B, as the case may be,
has been fully revoked or cancelled pursuant to this Agreement). The Non-Use Fee
shall be paid in arrears (i) in any event, quarterly from the Date of Signature,
(ii) on the last day of the relevant Availability Period and (iii) in any event,
in the event of the full revocation or cancellation of Credit Line A and/or
Credit Line B, as the case may be, on the date on which such revocation or
cancellation becomes effective under this Agreement.

 

(c)

The Fees, once paid to the Lender, are no longer refundable. Each payment to be
made in relation to Fees will be made in Euros with value on the date on which
the payment is due.

 

16.2

Waiver fee

 

(a)

In the event that the Lender grants the modifications and/or waivers to the Loan
requested by the Borrower, as well as in all cases where the Loan requires prior
express authorisation from the Bank and the latter is granted, the Borrower
shall pay the Lender a one-off fee provided for under the

 

40



--------------------------------------------------------------------------------

  Financial Documentation, for each waiver, derogation or authorisation, to be
defined in good faith and according to the principle of reasonableness based on
the type and substance of the request, with a minimum of Euros 5,000.00. The
maximum amount is Euros 20,000.00 (the “Waiver Fee”).

 

(b)

Once paid, the Waiver Fee is non-refundable.

 

(c)

A payment to be made in connection with the Waiver Fee shall be made in Euros
with value on the date on which the payment is due.

 

16.3)

Expenses.

The Borrower shall bear directly or, as the case may be, reimburse to the
Lender, without exception and within the period specified by the Lender, any
amount, fee (including notarial and legal fees) and expenses related to the Loan
and the Financial Documentation, for their drawing up, negotiation and
performance, for any modification of the Financial Documentation, for the
exercise of the protection of the rights of the Lender based on them, for the
granting of consents and/or authorisations or waivers to assert rights. It is
understood that the Borrower hereby authorises the Lender to withhold all
amounts due by way of expenses, fees, costs, duties and taxes under this
Agreement from the Amount paid to the Borrower under this Agreement.

ARTICLE XVII - ASSIGNMENT OF RIGHTS AND OBLIGATIONS

 

17.1

Assignment of rights and obligations

 

17.1.1

The Borrower may not assign or transfer any of its rights and/or obligations
under this Agreement. No entity (other than the Borrower) shall be entitled to
fulfil the Borrower’s obligations under the Financial Documentation.

 

17.1.2

The Lender may, without the need for any consent of the Borrower, assign in
whole or in part and at any time its rights, claims and/or obligations under
this Agreement and/or the Financial Documentation (including as a result of
subjective novation), or assign, in whole or in part, the claims against the
Borrower arising from this Agreement and/or the Financial Documentation in
favour of: (A) a Qualified Bank; (B) in favour of central banks belonging to the
Eurosystem and/or the European Central Bank for the purpose of accessing
monetary policy operations (either of the Eurosystem, including open market
operations, or of another central bank), expressly including, without
limitation, for the purpose of using such credits as “non-marketable assets” to
be presented as collateral in favour of the Bank of Italy and/or the European
Central Bank for refinancing operations granted under the “Abaco” procedure
(collateralised bank assets), as governed by the regulations on “Eurosystem
monetary policy instruments” in force from time to time, and/or within the
framework of the eligibility procedures set out in the European Central Bank’s
Guideline of 20 September 2011 (ECB/2011/14) and subsequent amendments and
additions, as well as within the framework of similar procedures in force from
time to time.

 

17.1.3

It is understood that, pending a Significant Event and/or a Potential
Significant Event, the Lender may assign in whole or in part and at any time its
rights, receivables and/or obligations under this Agreement and/or the Financial
Documentation (also as a result of subjective novation), or assign, in whole or
in part, the receivables due from the Borrower arising from this Agreement
and/or the Financial Documentation even to parties other than those indicated in
paragraph (a) above, without the need to request any consent from the Borrower.

 

17.1.4

Without prejudice to the provisions of paragraphs 17.1.2 and 17.1.3 above, the
Borrower hereby undertakes, by signing the Assignment Declaration, to accept in
relation to each of the aforementioned cases the assignment of the rights,
claims and/or obligations by each Lender also pursuant to and for the purposes
of Articles 1248 and 1273 of the Italian Civil Code applicable from time to
time.

 

41



--------------------------------------------------------------------------------

17.1.5

Any Tax, charge, cost and expense (including those of a fiscal nature, without
prejudice to Article VIII (Taxes and Fees), or notarial and/or legal ones), (A)
for the assignments referred to in paragraph 17.1.2 above, shall be borne
entirely and exclusively by the Transferee Lender; and (B) for the assignments
referred to in paragraph 17.1.3 above, shall be borne entirely and exclusively
by the Borrower.

 

17.2

Special cases

 

17.2.1

Notwithstanding any other provision of this Agreement, the Lender may, at any
time and without the need to obtain the consent of the Lender or any third
party, assign in whole or in part and/or pledge its claims against the Borrower
under this Agreement for the benefit of central banks (including, but not
limited to the banks of the Eurosystem and the European Central Bank) for the
purpose of access to monetary policy operations (both of the Eurosystem -
including, but not limited to, open market operations - and another central
bank).

 

17.2.2

Without prejudice to the provisions of the preceding paragraph, the Borrower
hereby accepts, in relation to the aforementioned cases, the assignment of
rights, receivables and/or obligations by the Lender also pursuant to and for
the purposes of Article 1248 of the Italian Civil Code, and undertakes to
confirm in writing, as far as necessary and where reasonably deemed necessary by
the Lender, such acceptance at the request of the Lender. It is also understood
that Article 18.7 (Confidentiality) of this Agreement shall not apply to any
information which the Lender considers appropriate in relation to the Borrower,
the Target Group and the Financial Documentation and which it intends to
communicate to (i) any central bank (including but not limited to any central
bank which is a member of the Eurosystem or to the European Central Bank) for
the purpose of gaining access to monetary policy operations (whether of the
Eurosystem - including, but not limited to, open market operations - or of any
other central bank) as the transferee or potential transferee of the claims
arising under this Agreement pursuant to this Article 17.2(Special cases) and
(ii) to rating agencies or suppliers of ratingtools.

 

17.3

Dissemination of information

Notwithstanding the provisions of Article 17.1 above (Assignment of rights and
obligations), the Lender shall have the right to provide to any Body to which
disclosure of information is required by law and/or to any public and/or
independent authority such information relating to the Agreement, the Financial
Documentation, the business of the Borrower and/or the business of any of the
Target Group companies as they reasonably deem necessary, provided that the Body
to which the information is to be disclosed (except public authorities) has
entered into (prior to disclosure) a commitment of confidentiality to the
reasonable satisfaction of the Borrower and the Lender.

It is understood that the Borrower hereby authorises the Lender to publish press
releases in relation to the Transaction in accordance with a text defined by
mutual agreement before its publication.

ARTICLE XVIII - MISCELLANEOUS PROVISIONS

 

18.1

Solidarity in mandatory relationships

The obligations arising from this Agreement are assumed by the Borrower under
the clause of solidarity and indivisibility towards his successors and assigns,
who will all be subject to the means of enforcement provided by law.

 

18.2

Benefit of the Agreement

This Agreement is valid and binding and creates and will create rights and
obligations in favour of the Parties and their successors or assigns in any
capacity.

 

42



--------------------------------------------------------------------------------

18.3

Changes and tolerances

The Financial Documentation may be modified and the waiver of any right and/or
claim provided for therein may only be made by a deed signed by persons who have
the necessary powers of representation of the Parties, and shall be effective
only with respect to such events or clauses, and may not in any way be extended
to other events or clauses or to the same clauses in relation to different
events. Therefore, any tolerance, even repeated, of non-fulfilments or delayed
fulfilments of the same or different contractual obligations cannot in any way
be interpreted as a tacit modification of the corresponding understandings.

 

18.4

Essential term

The terms of this Agreement shall be deemed essential with reference to the
dates and periods of time mentioned herein, to the dates and periods of time
that may be changed under this Agreement or by written agreements between the
Parties, except for extensions in writing granted by the Lender to the Borrower.

 

18.5

Proof of credit.

The statements of account, the registrations and in general the accounting
results of the Lender shall always constitute full evidence in any venue and to
all intents and purposes of the payable owed by the Borrower to the Lender under
this Agreement, except for material errors, without prejudice to the right of
the Borrower to challenge such claims after payment.

 

18.6

Partial invalidity

The fact that, at any time, one or more of the provisions of this Agreement is
or becomes unlawful, invalid or unenforceable shall not affect the lawfulness,
validity and enforceability of the remaining provisions of this Agreement to the
extent permitted by applicable law.

 

18.7

Confidentiality

Without prejudice to Article 17.2(Special cases), each of the Parties undertakes
to maintain the strictest confidentiality of any confidential information of
which it becomes aware in connection with the signing or performance of this
Agreement and the operations contemplated herein, unless such information is or
becomes public knowledge, or its disclosure is necessary pursuant to provisions
of law or regulations. However, both parties have the right to bring to the
attention of the competent supervisory and/or control authority any information
relating to the Borrower and/or the Target Group and/or the Loan that must be
disclosed in compliance with a legal and/or regulatory obligations, as well as
to communicate such information to the tax authority, including in relation to
the submission of appeals.

 

18.8

Indemnification

Without prejudice to any other remedy that may be provided for by law, the
Borrower (even after the repayment or full assignment of Credit Line A and/or
Credit Line B) shall indemnify and hold harmless the Lender, as well as any of
its employees, collaborators, officers, managers, employees and/or consultants
in respect of any action, claim or demand of liability brought against it or
ascribed to it, as well as in relation to any loss, damage or cost suffered by
it, due to the failure by the Borrower to fulfil any of its obligations under
the Financial Documentation, except in the case of wilful misconduct or gross
negligence of the Lender.

 

18.9

Communications

(a) Any communication to be made under this Agreement must be made in writing
and, unless otherwise stated, may be made by registered letter with
acknowledgment of receipt or by fax or e-mail to the following address
indicated, or to those subsequently indicated in writing by the Lender or by the
Borrower:

 

43



--------------------------------------------------------------------------------

For the Borrower:

Ubiquity S.r.l.

Via Teodosio 65

Milan

Fax: 0039 02 28 29795

e-mail: [***]

To the kind attention of: Dario Calogero (Legal Representative)

For the Lender:

UniCredit S.p.A.

Area Commerciale Milano Gae Aulenti

Lombardy Region

Via G.B. Pirelli 32

Milan

Fax: +39 02 97688107

e-mail: [****]

e-mail: corporate_milano_gae_aulenti@pec.unicredit.eu

To the kind attention of: Francesco Galuppo

 

(b)

Any notice under this Agreement shall be deemed to have been served on receipt
at the above addresses, provided that such notice is served between 9.00 a.m.
and 4.00 p.m. on a Business Day, failing which it shall be deemed to have been
served the next Business Day.

ARTICLE XIX - APPLICABLE LAW AND JURISDICTION

 

(a)

This Agreement is governed by and construed in accordance with the laws of
Italy.

 

(b)

Any dispute relating to the interpretation, validity, execution of, or in any
way deriving from, this Agreement and/or the Financial Documentation, including
for reasons of non-contractual liability, must first be the subject of an
attempt at conciliation on the basis of the Mediation Regulations of the Milan
Chamber of Commerce, registered with the Ministry of Justice under No. 179 of
the Register of bodies appointed to manage attempts at conciliation. If the
conciliation attempt fails, the dispute will be referred to the exclusive
jurisdiction of the Court of Milan, without prejudice to the jurisdictions
mandatorily established by the Code of Civil Procedure for precautionary and
executive measures.

 

44



--------------------------------------------------------------------------------

ANNEX C

EXISTING CONSTRAINTS

 

(A)

[***]

 

(B)

[***]

 

(C)

[***]

 

(D)

[***]

 

45



--------------------------------------------------------------------------------

*** *** ***

If you agree with the above terms and conditions, please send us a copy of this
duly signed, signifying full and unconditional acceptance.

Sincerely,

 

UniCredit S.p.A.

represented by:

as:

*** *** ***

For full and unconditional acceptance

 

/s/ Dario Leopoldo Calogero

Ubiquity S.r.l.

represented by: Dario Leopoldo Calogero

as: Chairman of the Board of Directors

 

46